Case 19-40262-bem         Doc 108    Filed 07/02/19 Entered 07/02/19 17:42:52           Desc Main
                                    Document     Page 1 of 65


                         IN THE UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                       ROME DIVISION

     IN RE:
                                                        CHAPTER 11
     ASPEN VILLAGE AT LOST MOUNTAIN
     ASSISTED LIVING, LLC,                              CASE NO. 19-40262-BEM

               Debtor.

                          SUPPLEMENT TO DISCLOSURE STATEMENT

          COMES NOW Aspen Village at Lost Mountain Assisted Living, LLC (“Debtor”), and hereby

 supplements its Disclosure Statement1 (Doc. No. 75) referring to a Plan (Doc. No. 76) to provide

 as follows.

          1.      Debtor supplements the Disclosure Statement to include the following information

 requested by MidCap Funding Investment IV, LLC (“MidCap”).

          2.      Debtors Efforts To Increase Occupancy:

          On the Filing Date, Debtor’s unit occupancy was 61 units. During the course of the case,

 Debtor has worked diligently along with Canopy Management, LLC (“Canopy”) to increase

 occupancy. In the months leading up to the Bankruptcy, the stalled construction of the Memory

 Care building coupled with the foreclosure advertisements put a severe strain on Debtor’s ability

 to attract and maintain occupants. The cessation of the foreclosure ad by virtue of the Bankruptcy

 has aided Debtor’s efforts to stabilize and increase occupancy. However, the Bankruptcy and the

 continued stalled construction at Memory Care have continued to effect Debtor’s efforts to

 increase occupancy. Despite such obstacles, as of June 28, 2019, Debtor’s unit occupancy has

 increased to 69 units. Debtor projects that occupancy will continue to increase as Debtor emerges

 from Bankruptcy and can instill a further sense of security regarding its continued operations to




 1
   Capitalized terms not otherwise disclosed herein shall have the meaning ascribed to the same
 in the Disclosure Statement.
Case 19-40262-bem        Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52           Desc Main
                                    Document     Page 2 of 65


 occupants and prospective occupants. There are a number of strategies that Debtor together with

 the Canopy will deploy to accomplish the goal of 90% occupancy post-petition including:

    -   continuous upgrades to the physical structure, which drives client satisfaction and

        facilitates retention of current residents;

    -   focus on retention by emphasizing great services and quality staffing and programs;

    -   quarterly marketing campaigns to encourage new occupants;

    -   continuing to market respite services, which are short-term rehab residents, as respite

        residents are potential long-term residents; and

    -   Memory Care intends to re-start construction of its facility, which will allow for easier

        marketing of Debtor’s facility.

 Importantly, if there is a delay in reaching 90% occupancy, Debtor can still meet its expenses and

 plan payments by actions including:

    -   increasing marketing for adult daycare services, which can increase revenue by a

        minimum of $1,500 per individual each month with minor increased costs;

    -   expanding internal services for residents to include upgrades in menu items for premium

        meal dining experiences where family members are invited to dine for pay; and

    -   continuing to market the convenience of furnished rooms which adds an additional $400

        to monthly rental fees.

        3.      Details of Debtor’s Resident Agreements.

        Debtor’s occupancy as of June 28, 2019 is 69 units occupied. The details of Debtor’s

 occupancy are included in Exhibit “1” hereto. Debtor’s occupants are parties to a Resident

 Agreement. A sample Resident Agreement is attached hereto as Exhibit “2.”

        4.      Efforts to Obtain Construction Financing and Timeline.

        Debtor has been in discussion with numerous investors and or lenders regarding obtaining

 a construction loan. While many such parties have expressed an interest in a loan or investment,



                                                      2
Case 19-40262-bem         Doc 108    Filed 07/02/19 Entered 07/02/19 17:42:52               Desc Main
                                    Document     Page 3 of 65


 closing on any such transaction has proven difficult pre-confirmation, as parties are not interested

 in expending significant resources on a transaction until a plan has been confirmed.

        5.      Intercompany Loans.

        Debtor’s schedules identify intercompany loans owed to Debtor by Memory Care. Memory

 Care has no sources of income. Accordingly, Debtor funded or advanced money for the payment

 of various Memory Care expenses including: payments on loans secured by Memory Care’s real

 estate, monies toward the purchase of Memory Care’s land, development costs, surveys and

 environmental studies, site work, debt service payments to MidCap on construction draws, ad

 valorem taxes and payment of default interest, penalties and fees to MidCap. The current balance

 due to Debtor from Memory Care is $3,867,921.73.

        6.      Valuation of Potential Lawsuits Against MidCap and Zambetti.

        Debtor discloses that it intends to retain causes of action or claims against MidCap

 Funding Investment IV, LLC and/or its affiliates for lender liability, including tortious interference

 with contractual relations (i.e. Canopy Lifestyles, LLC and others as may be discovered). Debtor

 has not hired counsel to review those claims at this juncture. However, Debtor shows that MidCap

 exercised unreasonable control over Debtor and its co-borrower, Memory Care, and in the

 exercise of such unreasonable care harmed Debtor and Memory Care and ultimately caused the

 cessation of the project at Memory Care unjustifiably and unreasonably. Additionally, prior to the

 Filing Date, MidCap approached Canopy Lifestyles, LLC, Debtor’s third party management

 company, regarding hiring Canopy Lifestyles, LLC as MidCap’s management company after a

 foreclosure of Debtor’s assets. Debtors reserves and any all claims related to the same, including

 that such communications and actions and any other communications and actions with parties to

 contracts with Debtor or business relationships with Debtor constitutes tortious interference with

 business and/or contractual relationships. Debtor has not valued such claims, and any asserted

 valuation by Debtor would be speculative.



                                                   3
Case 19-40262-bem        Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52              Desc Main
                                    Document     Page 4 of 65


        Debtor additionally discloses claim against John Zambetti for payment of $112,5000 of the

 proceeds from the Realty Resources, NAMM Holding, LLC, and LIA Funding LLC loans

 (collectively the Real Resource Loans), and reimbursement of interest payments Debtor made to

 the holder of such loans. Debtor values the potential judgment under such a claim in the face

 amount of at least $112,500.00, which is the amount of money that John Zambetti received from

 the proceeds of the Realty Resource Loans. However, Debtor does not know the collectability of

 any such claim, and any estimation would be speculative.

        7.      Debtor’s Valuation of the Fixtures, Furnishings and Equipment.

        In Schedule B Debtor filed with the Court, Debtor lists Fixtures, Furnishings and

 Equipment (“FF&E”) with a book value of $230,124.85, which is calculated by subtracting any

 accumulated depreciation from an asset’s purchase price or historical cost. The book value does

 not represent the market value. MidCap commissioned an appraisal of Debtor’s real estate and

 business, which determined a market value of $410,000.00 for Debtor’s FF&E as of July 31, 2018.

 A copy of the MidCap appraisal is available on the docket as Doc. No. 42-1.

        8.      Debtor’s Efforts to Market its Assets.

        Debtor’s plan is to pay its creditors in full following completion of the Memory Care facility

 and stabilization of Debtor’s facility so as to maximize value. Debtor has engaged Anthony

 Williams of Marcus Millichap, Inc. as Debtor’s broker in this case. Mr. Williams has heard from

 numerous interested parties; however, in order to pay all creditors in full, Memory Care must first

 complete construction of its facility and open its doors. Debtor anticipates that sufficient

 occupancy will be reached by Debtor and Memory Care by 18-24 months post-confirmation to

 attract investors and buyers at a level capable of providing a full return to creditors. Accordingly,

 Debtor’s Plan provides a 36-month post-confirmation term on MidCap’s secured claim to allow

 time for completion of Memory Care, sufficient occupancy at Debtor and Memory Care, and

 marketing and closing of a transaction to pay MidCap’ secured claim. Debtor and Memory Care

 are in discussion with some investors regarding making capital investments for the Memory Care

                                                  4
Case 19-40262-bem         Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52                Desc Main
                                     Document     Page 5 of 65


 construction whereby such investors would ultimately purchase or the refinance the asset post-

 completion. In addition, as Debtor and Memory Care have robust interest in their assets currently,

 Debtor and Memory Care will maintain contact with these interested parties throughout the

 construction and stabilization timeline so that this project remains on their radar.

         9.      Sale Procedures

      After the Confirmation Date, Debtor is authorized to sell or refinance its assets, specifically

 including its real property, free and clear of liens, claims and encumbrances as set forth herein

 (the “Sale Procedures”) provided Allowed Secured Claims are paid in full at the sale, or the Holder

 of such Allowed Secured Claim expressly agrees in writing to release its Allowed Secured Claim

 for less than full payment.     In the event the applicable assets are subject to secured claims,

 Debtor is authorized to sell or refinance such property free and clear of liens, claims and

 encumbrances on the following terms:

          (i)    If selling or refinancing the entire property, Debtor may sell or refinance such
                 property for any amount (a release amount) that is at least equal the outstanding
                 amount of Allowed Secured Claims securing such property; and

          (ii)   If selling or refinancing a portion of the property, such as a lot or portion of the
                 acreage, Debtor may sell or refinance such property for any amount (a release
                 amount) that is at least equal to the outstanding amount of Allowed Secured
                 Claims securing such property.

         Such amounts are referred to in the Plan as the “Release Amount.” The Release Amount,

 after payment of customary closing costs including broker fees and other items customarily

 attributed to the seller (in a sale) and borrower (in a refinancing), shall be paid as follows: (i) first

 to cover any ad valorem property taxes associated with the particular asset, (ii) then secured

 claims in order of priority, and (iii) then to fund Debtor’s other obligations as set forth in the Plan.

         The Bankruptcy Court shall retain jurisdiction to reopen the Bankruptcy Case, if applicable,

 and resolve any disputes regarding the Sale Procedures herein.




                                                    5
Case 19-40262-bem        Doc 108    Filed 07/02/19 Entered 07/02/19 17:42:52          Desc Main
                                   Document     Page 6 of 65




        10.    MidCap 7.5% interest rate.

        Debtor selected 7.5% by taking the national prime rate of interest and selecting a risk

 factor. Due to the Class A quality collateral and Debtor’s increasing operations, Debtor shows

 that 7.5% is an appropriate interest rate for MidCap’s secured claim.

     Respectfully submitted this 2nd day of July, 2019.

                                            JONES & WALDEN, LLC

                                            /s/ Leslie M. Pineyro
                                            Leslie M. Pineyro
                                            Georgia Bar No. 969800
                                            Leon S. Jones
                                            Georgia Bar No. 003980
                                            21 Eighth Street, NE
                                            Atlanta, Georgia 30309
                                            (404) 564-9300
                                            Attorneys for Aspen Village at Lost Mountain
                                            Assisted Living, LLC
                                            lpineyro@joneswalden.com




                                                 6
                                                                                                                             EXHIBIT "1"
31182.7: 3),*&764*2%.00&,*                                                                        327-3+"*4357                      82*                                                 
3(&7.32       &00&6                                                                               &:6.2327-                        
                                                                                                         &67&:3+327-                      
"*4357&7*                                                                                         
!       #$#$%#$& "                                                                                                                  *2,7-
                                                                                                                                                                                                                                  2)                 327-0:
                                                                                                                                                                                             2)
327-0:&5/*7   #8.7* 47    #8.7* 47                                                                                                                      2(327                                  2)"*6.)*27          "*6.)*27   327-0:   /7"&7*
                                                "*6.)*27&1*           39*.2&7*      327-0:"&7*   *)66.67                                                2)"*6.)*27  "*6.)*27                     .6(                                             855*27*2686
  "&7*         81'*5          $:4*                                                                                                                           ,17                                                         2(327     $37&0     %&5.&2(*
                                                                                                                                                                                         *)66.67
                                                                                                                                                                                                                                ,17                     
                          !                                                                                                                                                                                                                        
                          !                                                                                                                                                                                                               
                           !                                                                                                                                                                                                            855*27 ((
                                                                                                                                                                                                                                                                                                                    Case 19-40262-bem




                           !                                                                                                                                                                                                                        
                             !                                                                                                                                                                                                              
                             !                                                                                                                                                                                                                 $37&0.00.2,

                           !                                                                                                                                                                                                                 3876)&:5*64.7*

                          !                                                                                                                                                                                                                  
                          !                                                                                                                                                                                                               
                          !                                                                                                                                                                                                                      !37*27.&0
                                                                                                                                                                                                                                                                                                                    Doc 108




                          !                                                                                                                                                                                                                    .00&'0*&:6
                          !                                                                                                                                                                                                                         
                          !,                                                                                                                                                                                                         
                          !,                                                                                                                                                                                                                .00&'0*&<6
                           !                                                                                                                                                                                                                           
                            !                                                                                                                                                                                                               
                            !                                                                                                                                                                                                                 
                              !                                                                                                                                                                                                                  
                                                                                                                                                                                                                                                                                               Document




                           !                                                                                                                                                                                                                   
                            !                                                                                                                                                                                                                   
                            !                                                                                                                                                                                                   
                            !                                                                                                                                                                                                     
                           !                                                                                                                                                                                                       
                           !                                                                                                                                                                                                    
                            !                                                                                                                                                                                                        
                            !                                                                                                                                                                                                                   
                           !                                                                                                                                                                                                    
                           !                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                            Page 7 of 65




                            !                                                                                                                                                                                                    
                            !                                                                                                                                                                                                           
                              !                                                                                                                                                                                                    
                              !                                                                                                                                                                                                                   
                            !                                                                                                                                                                                                    
                           !                                                                                                                                                                                                                   
                           !                                                                                                                                                                                                    
                           !                                                                                                                                                                                                           
                           !                                                                                                                                                                                                             
                           !                                                                                                                                                                                                                
                           !,                                                                                                                                                                                                                          
                           !,                                                                                                                                                                                                                          
                                                                                                                                                                                                                                                                                                Filed 07/02/19 Entered 07/02/19 17:42:52




                            !                                                                                                                                                                                                              
                            !                                                                                                                                                                                                                            
                             !                                                                                                                                                                                                              
                             !                                                                                                                                                                                                                
                              !                                                                                                                                                                                                                   
                            !                                                                                                                                                                                                                   
                            !                                                                                                                                                                                                  
                             !                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                    Desc Main
                    !                                                                                                   
                   !                                                                                                     
                    !                                                                                                   
                    !                                                                                                    
                    !                                                                                                        
                    !                                                                                                   
                   !                                                                                                                 
                   !                                                                                                  
                    !                                                                                            
                   !                                                                                                     
                 ""78).3                                                                                                 
                  ""78).3                                                                                              
                                                                                                                                                                           Case 19-40262-bem




                  ""78).3                                                                                                 
                 ""78).3                                                                                                    
                "78).3                                                                                                    
                "78).3                                                                                                              
                "78).3                                                                                                              
                "78).3                                                                                                              
                 "78).3                                                                                               
                                                                                                                                                                           Doc 108




                 "78).3                                                                                              
                 "78).3                                                                                              
                 "78).3                                                                                                
                 "78).3                                                                                                 
                "78).3                                                                                                  
               "78).3                                                                                                             
               "78).3                                                                                                 
                                                                                                                                                      Document




                "78).3                                                                                                 
                "78).3                                                                                                    
                "78).3                                                                                                              
                "78).3                                                                                                 
               "78).3                                                                                                              
                "78).3                                                                                                              
                "78).3                                                                                                              
                 "78).3                                                                                                  
                ""78).3                                                                                                 
                ""78).3                                                                                               
                 ""78).3                                                                                                
                                                                                                                                                                   Page 8 of 65




                 ""78).3                                                                                                
                 ""78).3                                                                                                 
                 ""78).3                                                                                               

        $37&0476 #8.7*6       $37&0        
       .(*26*)&4&(.7:         ((         
        8),*7*)&4&(.7:       %&(&2(:
                                     ((                                                               
                                  $37&0                                    
                                   ((                                         
                                  %&(&2(:         
                                   ((           
                                                                                                                                                       Filed 07/02/19 Entered 07/02/19 17:42:52
                                                                                                                                                                           Desc Main
Case 19-40262-bem      Doc 108    Filed 07/02/19 Entered 07/02/19 17:42:52       Desc Main
                                 Document     Page 9 of 65

                                     EXHIBIT "2"
                            PERSONAL CARE & MEMORY CARE

                               RESIDENCY AGREEMENT

        THIS RESIDENCY AGREEMENT ("Agreement") is made and entered into
        this

 ____ day of _________________________, 20 __ by and between the parties to this

 Residency Agreement:

        (i)     The Community, ASPEN VILLAGE AT LOST MOUNTAIN ASSISTED
 LIVING, LLC doing business as THE LODGE AT ASPEN VILLAGE,

        (ii)    Resident,          ___________________________________________

        (iii)   Resident's Representative, ____________________________________

        (iv)    Responsible Party, ___________________________________________

                (Resident and Resident's Representative are collectively referred to in
                this Agreement as "you" or "Resident").

                             ARTICLE I
 COMMUNITY, RESIDENT'S REPRESENTATIVE & RESPONSIBLE PARTY DEFINED

 A.      Community
         (v)     The "Community" is defined as ASPEN VILLAGE AT LOST MOUNTAIN
 ASSISTED LIVING, LLC doing business as THE LODGE AT ASPEN VILLAGE, along
 with all affiliates, subsidiaries, joint ventures and joint venture partners, employers,
 employees, owners, landlords, managers, officers, directors, administrators, medical
 directors, contract service providers, agents, partners, members and incorporators,
 licensees, management companies, holding companies, parent corporations,
 consultants, lenders, investors, insurers, real estate property owners, attorneys,
 representatives, stakeholders and all other persons natural or corporate in privity with
 them, (hereafter referred to collectively as "Community").

 B.       Resident's Representative
          If the person signing this Residency Agreement is not the Resident, the
 Community both requires and relies upon the representation by the person that signs
 this Agreement, as Resident's Representative, that he or she has been authorized by the
 Resident to enter into and bind the Resident to each and every term and condition of this
 Residency Agreement and its Exhibits, both financial and non-financial, without any
 restriction whatsoever. Resident's Representative agrees and understands that he or
 she is signing this Residency Agreement and its Exhibits, in both a representative and

                                         Page 1 of 18
Case 19-40262-bem       Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52          Desc Main
                                  Document      Page 10 of 65


 individual capacity. However, please note that Resident's Representative does not
 assume any personal financial liability for the debts of the Resident under this
 Residency Agreement unless he or she also serves as the Responsible Party (see
 Section C). In consideration of these representations by Resident's Representative, the
 Representative understands and acknowledges that the Community will seek to enforce,
 without exception, the terms and conditions of this Residency Agreement and its Exhibits
 in full and reasonable reliance thereon. Accordingly, by his or her signature on this
 Residency Agreement, the Resident's Representative hereby agrees to indemnify and
 hold harmless the Community, its trustees, officers, administrators, medical director,
 attending physicians, nurses and other personnel for any of their enforcement costs,
 including but not limited to, their reasonable attorneys' fees and costs, arising out of or
 relating to a dispute wherein the Resident, Resident's Representative, Responsible Party
 or any other beneficiary, successor, or assign of this Residency Agreement challenges
 or opposes the authority of the Representative to bind the Resident to each and every
 term and condition of this Residency Agreement and its Exhibits.

 C.     Responsible Party

         Resident has designated the Responsible Party named above as Responsible
 Party under this Residency Agreement. Resident and Responsible Party have agreed
 that Responsible Party will fulfill the obligations, both financial and non-financial, set forth
 in Exhibit D ("Responsible Party Agreement"). In the event that Resident is financially
 incapable of fulfilling his/her obligations under this Residency Agreement, Responsible
 Party agrees to fulfill Resident's financial obligations using Responsible Party's own
 finances and assets. In addition, Resident and Responsible Party agree that Responsible
 Party is bound to all of the terms of this Residency Agreement and its Exhibits.

                                  ARTICLE II
                 INTRODUCTION TO YOUR RESIDENCY AGREEMENT

         The Community is a licensed personal care home which provides residence, care,
 and services to residents. You have engaged the Community to provide residence, care,
 and services, and your application has been accepted subject to the terms and conditions
 of this Agreement and its Exhibits. The purpose of this Agreement is to provide a
 statement of the residential accommodations and other services that will be provided to
 you at the Community. This Agreement and its Exhibits also set forth you, your
 Representative, and your Responsible Party's contractual obligations to the Community,
 both financial and non-financial.
         Important Notice: This Residency Agreement is a legally binding contract.
 The Exhibits to this Residency Agreement are incorporated into and made part of this
 Residency Agreement as if set forth fully in the body of the contract. The capitalized terms
 in the Exhibits have the same meaning given to them in this Residency Agreement. By
 signing this Residency Agreement, the parties are expressly agreeing to the terms of this
 Residency Agreement and all of its Exhibits. The Community encourages you to read this
 Residency Agreement carefully, ask any questions that you have, and consult with your
 attorney before choosing to accept the terms and conditions of this contract.


                                           Page 2 of 18
Case 19-40262-bem      Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52       Desc Main
                                 Document      Page 11 of 65


         This Community is operated on a non-discriminatory basis and affords equal
 treatment and access to services to eligible persons regardless of race, color, religion,
 creed, gender, national origin, or ancestry. This Community is not affiliated with any
 religious organization.

       However, any Resident who requests admission to the Community must authorize,
 and will be subject to, a criminal background check, including a search of the National
 Sex Offender Registry.

                                 ARTICLE III
               CRITERIA FOR ADMISSION & CONTINUED RESIDENCY,
                       ACCOMMODATIONS AND SERVICES

 A. Criteria for Admission and Continued Residency

         1.      Criteria for Admission and Continued Residency. Please see attached
 Exhibit L ("Criteria for Admission to and Continued Residency at a PCH") which sets
 forth the statutorily mandated criteria for admission and continued residency in a Personal
 Care Home. The Community is not required to admit or retain the Resident or to contract
 with the Resident for services, if the Community determines, in its sole discretion that it
 cannot meet the Resident's needs or the Resident fails to meet the requirements as set
 forth by law.

         2.     Initial Health Assessment. As part of the admission criteria, all
 prospective residents must undergo a face-to-face medical examination completed by a
 licensed physician, a licensed physician assistant, or a licensed nurse practitioner within
 30 days before admission to the facility. The examination must be recorded on the
 Healthcare Facility Regulation Division, Physician's Medical Evaluation for Assisted
 Living form. The signed and completed medical examination report shall be submitted to
 the owner or administrator of the Community who shall use the information contained
 therein to assist in the determination of the appropriateness of the resident's admission
 and continued stay in the Community. The medical examination report shall become a
 permanent part of the record of the resident at the facility and shall be made available to
 the Georgia Department of Community Health during inspection or upon request.

         If a medical examination has not been completed within 30 days before the
 admission of the resident to the Community because the applicant for admission is being
 evaluated for admission pursuant to an emergency placement made at the request of the
 Adult Protective Services Section of the Division of Aging Services, Department of Human
 Services, or another licensed facility that is requesting the placement pursuant to
 activation of its emergency preparedness plan for relocation of residents, a licensed
 physician, licensed physician assistant, or licensed nurse practitioner shall examine the
 resident and complete the Healthcare Facility Regulation Division, Physician's Medical
 Evaluation for Assisted Living form, within 14 days following the admission to the facility
 to enable the facility owner or administrator to determine the appropriateness of the
 admission. The medical examination form shall become a permanent part of the record

                                         Page 3 of 18
Case 19-40262-bem      Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52        Desc Main
                                 Document      Page 12 of 65


 of the resident at the facility and shall be made available to the Agency for Health Care
 Administration during inspection by the agency or upon request.


         3.     Continued Residency Health Assessment. As part of the continued
 residency criteria, a resident must have a face-to-face medical examination by a
 licensed physician, a licensed physician assistant, or a licensed nurse practitioner at
 least every 3 years after the initial assessment, or after a significant change, whichever
 comes first. The results of the examination must be recorded on the Healthcare Facility
 Regulation Division, Physician's Medical Evaluation for Assisted Living form. Ordinary
 day-to-day fluctuations in functioning and behavior, a short-term illness such as a cold,
 or the gradual deterioration in the ability to carry out the activities of daily living that
 accompanies the aging process are not considered significant changes.

 B.     Your Apartment.

         Your apartment (the "Apartment") is identified in Exhibit A ("Your Apartment,
 Fees, & Fee Schedules") of this Agreement. All persons residing in the Community are
 required to read and execute a Residency Agreement prior to taking residency in the
 Apartment. You may move into your Apartment as of the date (the "Occupancy Date")
 listed in Exhibit A. If you relocate to another apartment in the Community, Exhibit A will
 be updated to reflect your new Apartment and the applicable rates.

        1.     Shared Apartment. If two persons, whether or not related, share an
 Apartment ("Shared Occupancy"), each person will sign a separate Residency
 Agreement. See Article IV, Sections B and G and Article V, Section F for more
 information about Shared Occupancy.

          2.    Apartment Maintenance and Alterations. The Community will perform
 all necessary maintenance and repairs of the Apartment at its expense. However, you will
 be responsible for reimbursing the Community for any maintenance and/or repairs to the
 Apartment that are not attributable to normal wear and tear. You may not cause or permit
 any physical alterations, additions or changes to any part of your Apartment without first
 obtaining the written approval of the General Manager of the Community. All such
 alterations, additions or changes shall be at your expense and shall become the property
 of the Community.

         3.     Right of Entry. You agree that the Community's employees or agents may
 enter your Apartment at any reasonable time in order to provide necessary services to
 you, to perform building inspection and maintenance functions, and otherwise to carry out
 the Community's obligations under this Residency Agreement. You agree to allow entry
 into your Apartment at any time to the Community's employees or agents when they are
 responding to the medical alert system, fire system, or other emergency.




                                         Page 4 of 18
Case 19-40262-bem       Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52      Desc Main
                                  Document      Page 13 of 65


 C.      Common Areas.

     As with all of the Community's residents, you will be entitled to the use of its
 common areas, including the main dining room, lounge areas, and recreation rooms. The
 Community may change or reconfigure common areas at its discretion.

 D.      Standard Services.

      The Community makes available the following Standard Services to all residents:

                   24-hour on-site Staff
                   Meals/Snacks
                   Housekeeping
                   Laundry
                   Utilities
                   Transportation
                   Planned Activities

         1.    Personal Assistance and Care. The Community offers various Personal
 Assistance and Care Services ("Personal Care Services") to assist you with activities of
 daily living, such as dressing, grooming, bathing, eating, toileting, ambulation and
 transfer. The Community performs regular health assessments to determine your needs,
 as described below.

          2.     Internal Assessments. Prior to or on the Occupancy Date, the
 Community will perform an initial assessment of your needs. This internal assessment is
 separate, apart and in addition to the Initial Health Assessment described above in Article
 III, (A)(2) above. This assessment will determine your Level of Care by identifying your
 need for Personal Care Services and will be used to develop a written Resident Service
 Plan for you. Thereafter, you will receive, at minimum, a re-assessment of your needs
 every six (6) months (or more frequently, if care needs change or required by law) to
 determine whether a change in your service level is necessary. Your Resident Service
 Plan will be revised and updated accordingly. The Community may also revise your
 Resident Service Plan if it determines that you have experienced a significant change in
 condition (i.e. there has been a significant change in your ability to perform various
 activities of daily living over the course of a week or more, or such other time period as
 defined by law). The Community's Staff will consult with you (and, at your written request,
 with your Responsible Party) concerning the results of all assessments and
 determinations of a change in condition.

        3.    Transfer to Community Providing Higher Level of Care. If the
 assessment process reveals that you need care beyond what can be provided at the
 Community, you and your Responsible Party shall, upon written notification from the
 Community, make arrangements for transfer to an appropriate care setting. At your
 request, the Community shall work with you (and your family and, if circumstances


                                            Page 5 of 18
Case 19-40262-bem     Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52         Desc Main
                                Document      Page 14 of 65


 require, a social service agency) for appropriate placement. See Article V for more
 information about transfers.

 E.    Supplemental Services.

        Certain supplemental Personal Care Services are available to you at an additional
 charge. Please refer to Exhibit B ("Supplemental Service Fees") for a description of the
 various Supplemental Services offered, along with the associated fees involved with
 these services.

       1.     Medication Management Program. The Community makes available a
 program for assistance with the acquisition and administration of your medication
 ("Medication Management"). See Exhibit C ("Medication Management Program
 Agreement") for more information about medication services and requirements.

               a.     Cost of Participation in the Program. The cost of the Medication
                      Management Program is $375.00. If you choose not to participate in
                      the Medication Management Program, you will not receive a
                      discount in your Monthly Fee.

               b.     Cost of Medication. You or your Responsible Party is responsible
                      for paying for all of your medication whether or not you participate in
                      the Medication Management Program.
               c.     Medication Management Program. The Community's Medication
                      Management Program requires the use of a unit dose packaging
                      system, which can be provided by a pharmacy which has contracted
                      with the Community and agreed to comply with the Community's
                      requirements when it sends medications to the Community. If you
                      choose to participate in the Medication Management Program, you
                      must purchase medications from the Community's preferred
                      pharmacy provider, at your expense.

 F.      Proxy Caregivers. "Proxy caregiver" means an unlicensed person who has been
 selected by a disabled individual or a person legally authorized to act on behalf of such
 individual to serve as such individual's proxy caregiver, to perform documented health
 maintenance activities. Health Maintenance Activities are limited to those activities that,
 but for a disability, a person could reasonably do for him or herself, may be provided by
 a Proxy Caregiver. A Proxy Caregiver is an unlicensed person chosen to act on behalf
 of a disabled individual. The Community does not provide Proxy Caregivers, but does
 allow residents to hire Proxy Caregivers independently, subject to the additional
 limitations herein.

 Proxy Caregivers must receive training and demonstrate the necessary knowledge and
 skills to perform documented health maintenance activities, including specialized
 procedures for such individual. Proxy Caregivers must also be familiar with the


                                        Page 6 of 18
Case 19-40262-bem      Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52       Desc Main
                                 Document      Page 15 of 65


 Community emergency evacuation routes and have documentation reflecting
 compliance with the provisions of the Rules for Proxy Caregivers, § 111-8-100 et seq.

 You and the Proxy Caregiver will be required to follow any applicable laws and the
 Community's policies concerning Private Duty Helpers and Proxy Caregivers. See
 Exhibit E ("Rules and Procedures for Private Duty Personnel and Proxy Caregivers").
 Additionally, all Proxy Caregivers must review, agree, and sign Exhibit E.

 Proxy Caregivers shall also be required to follow the additional rules for Proxy Caregivers
 at Exhibit N.
 G.      Private Duty Helper. If you believe you need more assistance than what you
 have contracted the Community to provide, you may employ private duty helpers, (e.g.,
 private aides, nurses, companions, sitters etc.), at your expense, only with the prior
 notice to the Community. You may request these services to be arranged by the
 Community for an additional fee. Any Private Duty Helper engaged by you will not
 become or be considered the Community's employee or agent. You and the Private Duty
 Helper will be required to follow any applicable laws and the Community's policies
 concerning Private Duty Helpers. See Exhibit E ("Rules and Procedures for Private Duty
 Personnel and Proxy Caregivers"). The Private Duty Helper may be removed or excluded
 from the Community for violation of such laws or policies. If the Private Duty Helper does
 not have proof of liability insurance or proof of Worker's Compensation insurance, then
 the Resident or the Responsible Party will be required to maintain adequate liability
 insurance to cover the Private Duty Helper, and may be required to provide a current
 Certificate of Insurance to the Community. All Private Duty Helpers must review, agree,
 and sign Exhibit E.

                                    ARTICLE IV
                             FINANCIAL ARRANGEMENTS

 A.     Community Admission Fee. Prior to or on the Occupancy Date, you agree to
 pay a Community Admission Fee equal to the amount shown in Exhibit A ("Your
 Apartment, Fees & Fee Schedules"). The Community Admission Fee is NON-
 REFUNDABLE, except as follows: If the Residency Agreement is terminated within thirty
 (30) days of the Occupancy Date, for reasons other than the death of the Resident, then
 the Community Admission Fee will be refunded, less the costs of repairs or replacements
 required in connection with any damage beyond normal wear and tear to your Apartment,
 which the Community determines to be your responsibility. The purpose of the
 Community Admission Fee is to cover the one-time expense of establishing you as a
 new resident in our Community and to cover capital expenditures of the Community.

 B.    Monthly Fees.

               a.     Primary Monthly Fee. You agree to pay a Primary Monthly Fee,
                      which covers the residency and accommodations for your
                      Apartment and the Standard Services outlined in Article Ill, Section


                                        Page 7 of 18
Case 19-40262-bem       Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52        Desc Main
                                  Document      Page 16 of 65


                       D. The Primary Monthly Fee is set forth in Exhibit A of this
                       Residency Agreement.

                b.     Shared Occupancy Rate. If the Resident shares an Apartment, the
                       Shared Occupancy Rate specified in Exhibit A applies. By signing
                       this Agreement at the Shared Occupancy Rate you consent to
                       sharing your Apartment. If a married couple is sharing an Apartment,
                       Resident is hereby agreeing to be jointly and severally responsible
                       for all fees due under this Agreement and under the Residency
                       Agreement of his or her spouse, just as if Resident were a signatory
                       to such other Agreement.

 C.      Supplemental Services Fees. If you receive any of the supplemental services
 listed in Exhibit B ("Supplemental Service Fees"), then you agree to pay the applicable
 fees as set forth in the Exhibit. If the Community provides a supplemental service which
 is not listed in Exhibit B, you agree to pay the established charge for the service.

 D.      Payment Schedule and Monthly Invoice. Prior to or on the Occupancy Date, you
 agree to pay the Community an amount equal to the Total Monthly Fee set forth in Exhibit
 A. This payment will be applied to your first month's residence. If the Occupancy Date is
 on any day other than the first day of the month, the advance payment will be prorated
 accordingly and the residual amount will be credited to the following month's Total
 Monthly Fee. Thereafter, an itemized statement will be sent to you each month. Fees
 shall be due and payable by the first (1st) day of each month.
 E.      Late Payment Charge. If your account is not paid in full by the third (3rd) day of
 the month in which it is due, a late payment charge will be assessed on the outstanding
 balance equal to ten percent of the total outstanding balance, per month, until paid. In the
 event of failure or refusal to pay the amount charged under the terms of the Residency
 Agreement and the subsequent referral of the account to an attorney or collection agency,
 you agree to pay, without limitation, all charges, expenses, and attorney's fees attributable
 to collection.

 F.      Rate Changes. The Community may adjust the Supplemental Service Fees set
 forth in Exhibit B, after providing you with thirty (30) days advance written notice. The
 Primary Monthly Fees set forth in Exhibit A will not be changed more than once in any
 calendar year, and will only be changed upon written notice at least sixty (60) days prior
 to the increase. The monthly statement following the date when the change occurs will
 reflect the adjustment in Total Monthly Fees, as well as a prorated charge from the day
 the change occurred to your service during the preceding month.

 G.     Fees in the Event of an Apartment Hold. If you are away from your Apartment
 (including but not limited to transfer to a hospital, hospice or other medical facility), your
 Apartment will be held for your return, as described below in Article V, Section E. Your
 payment obligations for the days when you are absent will be as follows:




                                          Page 8 of 18
Case 19-40262-bem       Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52        Desc Main
                                  Document      Page 17 of 65


         1.     If you are a Single Occupancy Resident and you seek an Apartment Hold,
                you will be responsible for payment of the Primary Monthly Fee as set
                forth in Exhibit A during your absence.

         2.     If you are a Shared Occupancy Resident, and one person is temporarily
                transferred to another Community (including transfer to another section of
                the Community), your Primary Monthly Fee will not change.

 H.     Special Assessments. The Community reserves the right to assess charges for
 special circumstances outside the Community's control, such as sharp increases in utility
 costs or other necessary expenses. The Community shall provide you at least sixty (60)
 days written notice (or such additional days' notice as may be required by law) prior to
 the imposition of such special assessments.

 I.     Refunds. The following Refund Policy shall apply:

         1.     You shall receive a refund of any payments to which you are
                entitled within thirty (30) days of termination of this Residency
                Agreement.

         2.     In the event of your death, the Community shall return all refunds to the
                Executor or Administrator of your Estate, if one has been appointed at the
                time of disbursement of such funds and, if not, to the individual(s) named
                in Exhibit J ("Beneficiary Designation Form"). If such individuals cannot be
                located, funds will be disbursed as allowed under the law.

         3.     The Community may deduct from your refund costs associated with repairs
                or replacements required in connection with any change, beyond normal
                wear and tear, which the Community determines to be your responsibility.
                The Community shall provide you or your estate with written notice of any
                claim against your refund (including repair or replacements costs) and
                allow fourteen (14) days for you or your estate to respond prior to deducting
                such amount(s).
         4.     If the Community discontinues operations, any advance payments for
                services not received shall be refunded to you within 10 business days of
                closure, whether or not such refund is requested.

                                     ARTICLE V
                          TERM, TRANSFER AND TERMINATION

  A.    Term. This Residency Agreement becomes effective as of the Occupancy Date
  and shall be automatically renewed on a month-to-month basis, unless: (i) the
  Community gives you forty-five (45) days prior written notice of its intent not to renew the
  Residency Agreement, or (ii) the Residency Agreement is terminated as provided below.

  B.      Termination by Resident. You may terminate this Residency Agreement upon
  thirty (30) days prior written notice delivered to the Community. If you fail to provide

                                          Page 9 of 18
Case 19-40262-bem     Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52       Desc Main
                                Document      Page 18 of 65


 thirty (30) days prior written notice to the Community, you will be responsible for paying
 the prorated monthly rate for the difference between the termination date and the full
 30-day notice period. For example, if the Community received notice from you on the
 24th day of the month that you intend to terminate the Residency Agreement on the
 31st day of the month (i.e. you provide only 7 days' notice of termination), you will be
 responsible for the prorated monthly charges for an additional 23 days.

 C.   Termination by the Community. The Community may terminate this Residency
 Agreement:

        1.     Without Advance Notice. As permitted by the Georgia Rules and
 Regulations, nothing in the above section prevents the immediate discharge from the
 premises, with or without notice, of a resident who is combative, violent, suicidal or
 homicidal, otherwise a danger to himself or others, or who, due to changes in your
 physical or mental condition, supplies, services, or procedures are required which extend
 beyond the certification, licensure, design, or staffing of the Community. You, your
 Representative, and your Responsible Party agree to notify the Community in writing
 immediately upon obtaining knowledge that the Resident has experienced any one of
 these conditions or behaviors.

 This Agreement shall also be terminated without advance notice if you permanently
 transfer to another community or home.
        2.     Reasons for Termination Upon Thirty (30) days Notice. The Community
 may terminate this Residency Agreement upon thirty (30) days written notice written
 notice delivered to you and, if applicable, your Representative and Responsible Party, at
 the address(es) provided for the following reasons:

                  a. Resident's Welfare. Termination is necessary to protect your
                  safety, health, or welfare.

                  b. Welfare of Others. Your continued residence in the Community
                  endangers the safety, health, or welfare of others.

                  d. Failure to Abide by the Rules. You fail to observe and abide by
                  the Community's rules and policies.
                  e. Contract Violation. You fail to meet your contractual obligations
                  under this Residency Agreement.

                  f. Interference with Quiet Enjoyment of Others. Your conduct is
                  disruptive or disturbing to other residents and such behavior continues
                  after notice to you to cease such behavior.

                  g. Cease of Operations. The Community ceases to operate or is sold
                  to a new operator.

                  h. Failure to Pay Amounts Owed. You fail to pay charges owed to
                  the Community as set forth in Article IV above.

                                       Page 10 of 18
Case 19-40262-bem     Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52        Desc Main
                                Document      Page 19 of 65


 D.     Removal of Personal Property. Upon termination of this Residency Agreement
 (for whatever reason, including death or discharge), your personal property must be
 removed from your Apartment. The Community shall continue to assess and you will be
 required to pay, the Primary Monthly Fee on a prorated basis until the personal property
 is removed from the Apartment. If your personal property is not removed within thirty (30)
 days of termination of this Agreement, the Community shall have the option to continue
 to charge the Primary Monthly Fee on a prorated basis or to remove the personal
 property from your Apartment and place it in storage at your expense, at a rate equal to
 the actual cost (not to exceed twenty percent of your Monthly Fee), provided that the
 Community gives you or your Responsible Party fourteen (14) days written notice of such
 removal. If the belongings remain unclaimed for forty-five (45) days after the notification
 was provided, the Community may dispose of them at the expense of the Resident or
 Responsible Party, unless other arrangements have been made with the Community and
 approved by the General Manager.

 E.     Apartment Hold. If you are away from your Apartment (including but not limited
 to transfer to a hospital, hospice or other medical facility), your Apartment will continue
 to be held for your return until the Community receives written notification that you will
 not return to the Apartment. Your payment obligations are described in Article IV,
 Section F above.

       1. Terminating an Apartment Hold Agreement. The Resident or the Responsible
 Party shall notify the Community in writing of any change in status that would prevent the
 Resident from returning to the Community. Until such written notice is received, the
 agreed upon Primary Monthly Fee may be charged by the Community, unless the
 Resident's medical condition, such as the Resident being comatose, prevents the
 Resident from giving written notification and the Resident does not have a Responsible
 Party to act on the Resident's behalf.

 F.    Change in Occupancy Status. In the event of death or permanent transfer of a
 Shared Occupancy Resident, the remaining Resident shall have the option of:

        1.     Remaining in the Apartment with no roommate. The Primary Monthly Fee
               will be changed to reflect the Single Occupancy Rate for the Apartment.

        2.     Remaining in the Apartment with consent to share the Apartment with a
               roommate. The Primary Monthly Fee will not be changed and you will
               continue to assume responsibility for the Shared Occupancy Rate.

       3.      Relocating to a different Apartment, when such an Apartment becomes
               available. Relocating to a different Apartment requires you to execute a
               new Residency Agreement.




                                        Page 11 of 18
Case 19-40262-bem      Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52        Desc Main
                                 Document      Page 20 of 65


                               ARTICLE VI
       ADDITIONAL PROVISIONS APPLICABLE TO THE MEMORY CARE UNIT

 In additional to the general provisions herein, the following additional provisions
 apply to Residents admitted into the Memory Care Unit of the Community.

 A.     Memory care unit. The Memory Care Unit is that unit in the Community for
 Residents who require additional or specialized care related to diagnoses of probable
 Alzheimer's Disease or other dementia who may be at risk of engaging in unsafe
 wandering activities outside the unit or the Community (eloping).

 B.      Admission Procedures and Screening Criteria. Resident's must have a
 physician's report of physical examination completed within 30 days prior to admission to
 the Community or unit on forms made available by Department. The physical examination
 must clearly reflect that the resident has a diagnosis of probable Alzheimer's Disease or
 other dementia and has symptoms which demonstrate a need for placement in the
 specialized unit. In addition, the physical examination report must establish that the
 potential resident of the unit does not require 24-hour skilled nursing care.


 C.    Procedures for Emergency Situations The community will implement the DCH
 approved Emergency Plan in accordance with applicable regulations, as necessary.

                                     ARTICLE VII
                                 GENERAL PROVISIONS

 A.       Role of Your Doctor. You and your Responsible Party understand that only your
 Doctor can do the following: (1) prescribe any medications or treatments for you; (2)
 diagnose any medical condition that you may have; (3) order any lab work, x-rays, therapy
 or limitations on your activities that the Doctor deems appropriate, and; (4) determine if
 any follow-up action is necessary based on the results of your lab work, x-rays, therapy,
 etc. The Community's Staff cannot prescribe medications, make a medical diagnosis, or
 order lab work, x-rays, physical, speech or occupational therapy, etc.

 B.     Your Health Records.

           1.   Confidentiality. All of your health care records shall remain confidential.
 Copies of your health care records will be released only with your express HIPAA
 compliant written authorization or that of your Representative except where expressly
 required or allowed by law. You shall be responsible for the cost of copying records
 requested by you or your Representative. All health records are the property of the
 Community.
          2.    Authorization to Release Information. The Community is hereby
 authorized and directed to release information and health records concerning you to other
 medical and health care providers, insurance companies, federal and/or state agencies
 and regulatory bodies to the extent necessary to obtain payment, coordinate and/or
 facilitate your care, and otherwise comply with applicable laws and regulations. You

                                         Page 12 of 18
Case 19-40262-bem      Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52        Desc Main
                                 Document      Page 21 of 65


 further authorize the release of information and/or records necessary for the Community
 to conduct reviews or audits of care.

 C.     Emergency Services. You authorize the Community to obtain emergency
 health care services and/or supplies (including ambulance transportation and
 pharmaceutical) at your expense, whenever, in the Community's discretion, such
 services and/or supplies are deemed necessary. In an emergency, the Community may
 transfer you immediately to a hospital or other community which it deems more
 appropriate for the type of care required. The Community's Staff may consult with your
 doctor regarding whether emergency services are needed, and you agree to hold
 harmless the Community for reliance upon your doctor's advice in this regard. If you
 are under Hospice care, palliative care or comfort measures only, the Community will
 take this status into consideration in deciding whether emergency services are needed.

 D.      No One-On-One Care. You understand that the Community will not be providing
 you with one-on-one Staff assistance. Rather, at limited time periods during the day, you
 will receive supervision or assistance from the Staff as determined by your Level of Care
 defined in this Residency Agreement. There will be times that you will be in your
 Apartment, hallway or common areas of the Community, including outdoors, without a
 Staff member present to supervise, observe or assist you. This is all part of the
 Community's goal of allowing you to live as independently as possible, with as much
 personal privacy, dignity, and personal decision-making as possible, in the least
 restrictive environment.

        1.      Staff Response Time. You and your Responsible Party also fully
 understand and appreciate the fact that, because you will not be receiving one-on-one
 Staff supervision or assistance, your requests for non-emergency Staff assistance will
 often not be responded to immediately. In fact, you and your Responsible Party
 understand that a non-emergency request, for example, a request to be assisted with
 changing into your nightgown, assisted with a shower or bath, assisted to the bathroom,
 etc., may take approximately 10-15 minutes to be responded to. If you desire a quicker
 response time, you and your Responsible Party understand that you will need to hire a
 Private Duty Helper (see Article III, Section G above). If you desire a quicker response
 time and you are not willing to pay for a Private Duty Helper, then you may have to
 reconsider if the Community is an appropriate care setting for you, and you may need
 to look at alternative options.

         2.     Independence. You and your Responsible Party understand that because
 you will be given as much independence, privacy, and personal decision-making as
 possible, there may be times when you are injured trying to independently perform your
 activities of daily living such as walking, getting dressed, bathing, transferring from your
 bed to bathroom, chair to bed, etc. You and your Responsible Party hereby agree that
 injuries, including those from falls, which occur while you are performing an activity that
 your physician has designated as an activity that you can perform independently, cannot
 reasonably be prevented.



                                        Page 13 of 18
Case 19-40262-bem      Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52         Desc Main
                                 Document      Page 22 of 65


          3.     Activities Done Without Supervision/Assistance. You and your
 Responsible Party also agree that for any activity designated by your doctor as requiring
 supervision or assistance, which you decide to perform without reasonably requesting or
 waiting for Staff supervision or assistance, and which thereby results in an injury to you,
 is not the fault of the Community.

         4.     Unavoidable Injuries. You and your Responsible Party agree that the
 Community cannot reasonably prevent the following events that may occur and result in
 injury to you:

               a.     You may choose not to request Staff supervision or assistance
               before attempting to perform an activity of daily living such as walking,
               dressing, transferring, bathing, etc.

               b.     You may forget to request Staff supervision or assistance before
               attempting to perform an activity of daily living such as walking, dressing,
               transferring, bathing, etc.

               c.    You may request Staff supervision or assistance but then decide to
               perform an activity of daily living before the Staff member has been able to
               reasonably respond to your request.

               d.    You may refuse to comply with the Staff's recommendation to use a
               cane, walker, wheelchair, or other safety precautions.

               e.     You may choose to exercise your right to refuse medications or
               refuse to follow your doctor's advice.

               f.     You may exercise your right to refuse therapy.

               g.     You may exercise your right to refuse to have a private duty helper.

               h.    You may choose to make use of a personal motorized
               wheelchair or scooter.
               i.    You may refuse to follow the recommendations listed on your
               Resident Service Plan.


        5.      Falls. As we get older, generally we begin to experience an increase in falls,
 often due to our decreased eyesight, weaker muscles, slower response time, shuffling
 gait and/or side effects of our medications. You and your Responsible Party understand
 that the Community cannot guarantee that you will not experience a fall, or an injury
 from a fall, at the Community.

       6.     Injury Caused by Other Residents. You and your Responsible Party fully
 understand that the Community is comprised of residents with memory disorders and/or


                                         Page 14 of 18
Case 19-40262-bem      Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52         Desc Main
                                 Document      Page 23 of 65


 physical limitations. Because of the nature of these disorders and limitations, there may
 be an unforeseeable and/or unavoidable injury to you caused by another resident, and
 you agree not to hold the Community liable for any such injury. For example, another
 resident may fall, and in the act of falling, that resident may cause an injury to you (i.e.,
 the resident may fall and bump you causing you to have a skin tear or causing you to lose
 your balance and thereby causing you to fall too. Or, another resident may unintentionally
 bump you with his or her cane, causing you to have a bump, or skin tear, or possibly even
 causing you to fall, etc.). In sum, you agree that the Community simply cannot guarantee,
 given the resident population, that you will not be injured by the acts of another resident.

        7.      Outdoor Hazards. The Community provides a scenic setting to enhance
 your enjoyment and quality of life. This setting includes plantings and irregular terrain
 which may cause a risk to you or your guests. You and your Responsible Party
 understand that the Community cannot guarantee that you and your guests will not
 experience a fall in an outdoor setting or an injury from being outdoors, at the
 Community. By the use of enjoyment of the outdoor setting, you assume these inherent
 risks and you agree to indemnify the Community and hold the Community harmless from
 and against any and all damages, liability and injury arising from your use of the outdoor
 setting at the Community with the exception of such damages, liability and injury resulting
 from the Community's willful misconduct or gross negligence.

 E.      Resident Handbook. You agree to comply with the rules listed in the Resident
 Handbook for operation and maintenance of the Community. The Resident Handbook
 will be provided to you in writing, and can be obtained from the Community upon request.
 The Community may revise the Resident Handbook from time to time, in its discretion.
 The Community will provide written notice to you if it determines that you are not
 complying with the rules listed in the Resident Handbook.

 F.     Firearms. Firearms or other weapons are not permitted on Community property,
 including those used as decor or display only.

 G.     Smoking Policy. See Exhibit F.

 H.     Motorized Vehicle Policy and Waiver. See Exhibit G.

 I.     Photography/Marketing Material. See Exhibit H.

 J.     Resident Rights. See Exhibit K.

 K.     Criteria for Admission to Personal Care Home. See Exhibit L.

 L.     Do Not Resuscitate Order & Advanced Directives. See Exhibit M.

 M.  Grievance Procedure. The Community's Grievance Procedure is set forth in the
 Community Guidelines. See Exhibit O.



                                         Page 15 of 18
Case 19-40262-bem     Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52       Desc Main
                                Document      Page 24 of 65


 N.     Waiver of One Breach not a Waiver of any Other. The failure of the Community
 in one or more instances to insist upon the strict performance, observance, or compliance
 by the resident with any of the terms and provisions of this Residency Agreement, shall
 not be construed to be a waiver or relinquishment by the Community of its right to insist
 upon strict compliance by the Resident with all of the terms and provisions of this
 Residency Agreement.

 O.       Release from Responsibility. You hereby agree to release the Community and
 its officers, employees, and agents from responsibility for your condition while you are
 away from the Community for any reason, as fully described in Exhibit I ("Community
 Outing Liability Release").

 P.     Liability for Damage. You agree to maintain your Apartment in a clean, sanitary
 and orderly condition. You will reimburse the Community for the repair or replacement of
 furnishings and fixtures (including carpeting) in your Apartment damaged beyond normal
 wear and tear. In addition, you shall reimburse the Community for any loss or damage to
 its real or personal property (whether located within your Apartment or not) caused either
 intentionally or negligently by you, your guests, or invitees.

 Q.     Insurance and Responsibility of Your Property. You are responsible for
 securing adequate personal property and liability insurance for you, your property, and
 your guests. The Community encourages, but does not require, you to purchase Renter's
 Insurance and other coverage adequate to protect your personal property, such as Flood
 Insurance if the Community is located in a flood zone (please consult the Community's
 General Manager to determine whether the Community is in a flood zone). The
 Community shall not be responsible for, and its insurance will not protect you against,
 personal liability for injury to guests or other persons in your Apartment or any loss or
 damage to your personal property (including, for example, eyeglasses, dentures, hearing
 aids, clothing, jewelry and other personal items) unless such loss is caused by the
 negligent acts of the Community.

 R.     Entities/individuals Bound. All of the terms of this Agreement and its Exhibits
 shall be binding upon and come to the direct benefit of and be enforceable by and against
 the Community and its successors and assigns and you and your heirs, personal
 representatives, children, spouses, legal guardians, agents, and attorneys in fact.

 S.    Third-Party Beneficiaries. It is the intention of the parties that this Residency
 Agreement and its Exhibits are for the direct benefit of the Resident, and that the
 Resident's spouse and children, if any, or next of kin are also directly benefited by the
 Resident's admission into this Community.

 T.     Obligatory Information. You have an ongoing obligation to provide the
 Community with accurate, complete, and current information about your health care
 status and needs.

 U.    No Requirement to Perform Services. The Resident may not be required to
 perform services for the Community.
                                       Page 16 of 18
Case 19-40262-bem      Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52         Desc Main
                                 Document      Page 25 of 65


 V.      Reliance. By entering into this Agreement, the Community is relying upon the
 truthfulness of the information, promises, and representations made by you, your
 Representative, and your Responsible Party.
 W.      Governing Law. This Agreement shall generally be governed by applicable
 Georgia law. You and the Community also expressly agree that this Agreement and your
 stay at the Community substantially involve interstate commerce.

 X.      Severability. Any clause, term, phrase, provision or part thereof contained in this
 Agreement or its Exhibits is severable, and in the event any of them shall be found to be
 invalid for any reason, this Agreement and its Exhibits shall be interpreted as if such
 invalid clause, term, phrase, provision or part thereof were not contained herein, and the
 remaining clauses, terms, phrases, provisions or parts thereof, of this Agreement and its
 Exhibits shall not be affected by such determination and shall remain in full force and
 effect. This Agreement and its Exhibits shall not fail because any clause, term, phrase,
 provision, or part thereof shall be found indefinite or invalid. No part of this Agreement or
 its Exhibits will be construed against any party because that party wrote the Agreement
 and Exhibits.

 Y.     Entire Agreement. This Agreement and any written amendments constitute the
 entire agreement between the parties and supersede all prior and contemporaneous
 discussions, representations, correspondence, and agreements whether oral or
 written. This Agreement may only be modified in writing signed by all parties. If you
 have been promised some level of care or service that is not included in this
 Agreement, please write that promise out in detail in the space provided:
 _____________________________________________________________________

 _____________________________________________________________________

 _____________________________________________________________________

 _____________________________________________________________________

 _____________________________________________________________________

 Z.    Consent to Release. By executing this Agreement, the Resident authorizes
 and consents to the release of the Resident’s information to the home as needed.

 This amendment must be signed by the Resident/Resident's Representative and the General
 Manager in order to be effective.

 ______________________________                     ________________________________

 (Resident/Resident's Representative)               (General Manager)


                     [THIS SPACE INTENTIONALLY LEFT BLANK]



                                         Page 17 of 18
Case 19-40262-bem      Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52       Desc Main
                                 Document      Page 26 of 65



       BY SIGNING BELOW WHERE INDICATED, YOU, YOUR REPRESENTATIVE,
 YOUR RESPONSIBLE PARTY, AND THE COMMUNITY HEREBY ACKNOWLEDGE THAT
 EACH PARTY HAS READ AND FULLY UNDERSTANDS THE PROVISIONS OF THIS
 RESIDENCY AGREEMENT, AND EACH PARTY KNOWINGLY AND VOLUNTARILY
 ACCEPTS OF ALL THE TERMS AND CONDITIONS OF THIS RESIDENCY AGREEMENT.
 THE UNDERSIGNED EACH FURTHER CERTIFIES THAT HE/SHE HAS RECEIVED A
 COPY OF THIS RESIDENCY AGREEMENT AND ITS EXHIBITS.

  RESIDENT/RESIDENT'S                          RESPONSIBLE PARTY
  REPRESENTATIVE

  _______________________________              _______________________________
  Date                                         Date

  _______________________________              _______________________________
  Printed Name                                 Printed Name

  _______________________________              _______________________________
  Signature of Resident/Resident’s             Signature of Responsible Party in his/her
  Representative*                              Individual Capacity


  *Resident's Representative understands
  and agrees that by signing this Residency
  Agreement he/she is signing in both a
  representative and individual capacity.


  COMMUNITY REPRESENTATIVE:

  ___________________________________              ______________________________
  Printed Name                                     Date

  ___________________________________
  Signature of Community Representative**


 ** The Community Representative/employee is authorized to sign this Residency Agreement
 on behalf of the Community as defined above on page 1 of this Residency Agreement.




                                        Page 18 of 18
    Case 19-40262-bem     Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52   Desc Main
                                    Document      Page 27 of 65

                                    EXHIBIT A
                        YOUR APARTMENT, FEES & FEE SCHEDULE

                              as of _______/_________/_______

 Resident:                                       Move In Date:

 ___________________________                     ___________________________

 Apartment No:

 ____________________

                                        One-Time Fees

                        Community Admission Fee                  $__________

                          Total One-Time Fees                    $__________



                                         Monthly Fees


                          Primary Monthly Fee:                   $__________


                   Additional Fee for Memory Care Unit:

                            Total Monthly Fee*                   $__________


*Additional fees may apply for any supplemental services/amenities received. Supplemental Fees
are listed in Exhibit B.

                               Current Rate for Your Apartment

                            Single Occupancy                     $__________

                    Shared Occupancy (per Resident)              $__________




                                           Page 1 of 2
 Case 19-40262-bem      Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52        Desc Main
                                  Document      Page 28 of 65


                       ACKNOWLEDGEMENT OF RECEIPT OF EXHIBIT A
                        YOUR APARTMENT, FEES & FEE SCHEDULES




RESIDENT/
RESIDENT'S REPRESENTATIVE:                           RESPONSIBLE PARTY:


Date                                                 Date



___________________________________                  ____________________________________
Printed Name                                         Printed Name

___________________________________                  ____________________________________
Signature of Resident/Resident's                     Signature of Responsible Party in his/her
Representative*                                      Individual capacity

*Resident's Representative understands
and agrees that by signing this Agreement
or Exhibit he/she is signing in both a
representative and individual capacity.

COMMUNITY REPRESENTATIVE:



_____________________________________                 ______________________________________
Signature of Community Representative**               Date

**This individual is authorized to sign this Agreement and/or Exhibit on behalf of the Community as
defined on page 1 of the Residency Agreement.




                                            Page 2 of 2
Case 19-40262-bem   Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52   Desc Main
                              Document      Page 29 of 65


                                EXHIBIT B
                        SUPPLEMENTAL SERVICE FEES

Community Programing Outings              Varies by Outing
Room Service                              $ 6.00                  Per service
Guest meals:                                                      Breakfast
                                           $ 5.00
                                           $ 8.00                 Lunch
                                           $ 8.00                 Dinner


                                           $ 1.00                 Up to 10 Pages
Copying
                                           $ 2.00                 10-25 Pages 25-
                                           $ 3.00                 50 Pages Max

Unscheduled transportation                $ 15.00 per trip        Up to 15 miles
                                          $ 30.00 per trip        15 — 30 miles max
Catering service/party planning           Varies by menu
Barber & beauty services                  See Separate Schedule
                                          $
Personal Service Fees




                    [THIS SPACE INTENTIONALLY LEFT BLANK]




                                      Pag e 1 of 2
 Case 19-40262-bem       Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52     Desc Main
                                   Document      Page 30 of 65


                  ACKNOWLEDGEMENT OF RECEIPT OF EXHIBIT B
                        SUPPLEMENTAL SERVICE FEES




 RESIDENT/
 RESIDENTS REPRESENTATIVE:                       RESPONSIBLE PARTY:


 Date                                            Date



 Printed Name                                    Printed Name



 Signature of Resident/Resident's                Signature of Responsible Party in his/her
 Representative*                                 Individual capacity

 *Resident's Representative understands
 and agrees that by signing this Agreement
 or Exhibit he/she is signing in both a
 representative and individual capacity.

COMMUNITY REPRESENTATIVE:

_______________________________________         ___________________________________________
Signature of Community                           Date
Representative**

 **This individual is authorized to sign this Agreement and/or Exhibit on behalf of the Community
 as defined on page 1 of the Residency Agreement.




                                             Page 2 of 2
  Case 19-40262-bem     Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52    Desc Main
                                  Document      Page 31 of 65



                                  EXHIBIT C
                  MEDICATION MANAGEMENT PROGRAM AGREEMENT

The Community makes available a program for assistance with your medication
("Medication Management Program")

A. Participation in the Medication Management Program

       1. Preferred Pharmacy Providers. The Community works closely with pharmacy
          providers to make certain that the needs of our residents are met. Preferred pharmacy
          providers are chosen based upon their ability to provide services to our residents to
          enhance their health and wellness. Important services include:

           a.     Screening for possible negative drug interactions;

           b.     Assessments for potential allergic reactions of medications;

           c.     Recommending therapeutic substitutions when appropriate;

           d.     Providing competitive pricing for comparable packaging and offering generic
                  substitutions when appropriate;

           e     Alerting staff and physicians when there is a duplication of prescri ptions;

           f.     Individual wellness recommendations;

           g.     Regular scheduled review and monitoring of medications;

           h.     Routine or emergency delivery 24 hours a day, 365 days a year; and

           i.     Unit dose packaging system that meets the Community's standards
                  for safety.

         The Community's "preferred provider" is Gayco Healthcare.


       2. Mandatory Use of Preferred Provider. If you choose to participate in the Medication
          Management Program and pay the Medication Management Fee, you must use the
          Community's preferred provider listed above.


B. Declining to Participate in the Medication Management Program

       1. If you have chosen NOT to participate in the Medication Management Program, you
          understand and agree that:

           a.    You will store your medications in a locked cabinet in your Apartment at all
                 times;


                                           Page 1 of 3
Case 19-40262-bem        Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52    Desc Main
                                   Document      Page 32 of 65



       b.       Prior to or on the Occupancy Date, you will provide the wellness director with
                a copy of the doctors' orders for your current medications along with a current
                list of those medications. Thereafter, to the extent there are any changes in
                the orders for your medications (change in dose or timing of administration for
                a medication, discontinuance of a medication, or an addition of a new
                medication, etc.), you will promptly provide the wellness director with the
                corresponding doctors' orders along with an updated list of medications. You
                agree to keep this medication list up to date at all times;

       c.       You are responsible for all of your medication administration needs,
                including, but not limited to the following:

                 (i)      delivering your doctor's orders for medication to your pharmacy

                 (ii)     picking up your medication from the pharmacy;

                 (iii)    taking your medication as ordered, and;

                 (iv)     timely re-filling your medication.

       d.       You will have responsibility for reordering medications from the pharmacy, but
               in the event the medications are not delivered within two (2) days prior to the
               depletion of your medication stock, the Community staff will reorder your
               medications with the "preferred provider" to ensure no disruption takes place;

       e.       You will be responsible paying for the medications and any associated service
               charges;

       f.      If you independently administer your own medication, but prefer the
               Community to store your medications, then you will be enrolled in the
               Medication Management Program; and

       g.      If at any time you are no longer willing or able to adhere to this system, you
               will be asked to participate in the Medication Management Program. If you do not
               wish to participate in the Medication Management Program, you understand you
               will need to find alternative housing.

                          Medication Management Program


            I AGREE to participate in the Program.


            I DECLINE to participate in the Program.



                         [SIGNATURES REQUIRED ON NEXT PAGE]


                                            Page 2 of 3
  Case 19-40262-bem      Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52       Desc Main
                                   Document      Page 33 of 65




  ACKNOWLEDGEMENT OF RECEIPT OF EXHIBIT C MEDICATION MANAGEMENT
                     PROGRAM AGREEMENT


RESIDENT/RESIDENT'S
REPRESENTATIVE                                  RESPONSIBLE PARTY


Date                                             Date


Printed Name                                    Printed Name


Signature of Resident/Resident's                Signature of Responsible Party in his/her
Representative*                                 Individual Capacity

*Resident's Representative understands
and agrees that by signing this Residency
Agreement he/she is signing in both a
representative and individual capacity.


COMMUNITY REPRESENTATIVE:
Printed Name                                    Date



Signature of Community Representative**

**This individual is authorized to sign this Agreement and/or Exhibit on behalf of the Community as
defined on page 1 of the Residency Agreement.




                                            Page 3 of 3
  Case 19-40262-bem      Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52       Desc Main
                                   Document      Page 34 of 65


                                       EXHIBIT D
                             RESPONSIBLE PARTY AGREEMENT

The Community and

       (i)     Resident, _________________________________________________

       (ii)    Resident's Representative, ___________________________________

       (iii)   Responsible Party, __________________________________________


 Hereby agree as follows:

       A. The Resident desires to live in the Apartment identified in Exhibit A to the
          Residency Agreement; and
       B. The Community is willing to enter into the Residency Agreement if Resident
          identifies an individual to serve as Responsible Party who is willing to provide
          certain assistance (as outlined below) to or on behalf of Resident in the event
          that such assistance is necessary, and who is willing to pay Resident's financial
          obligations, using Responsible Party's own finances and assets, to the
          Community under the Residency Agreement, in the event that Resident does not
          make payments when due (if allowed by law); and

       C. The Responsible Party agrees to provide such assistance and to pay such obligations,
          if and as necessary.

 IN CONSIDERATION of the foregoing, the Parties agree as follows:


               1. Personal Assistance. In the event the Resident's condition requires the
       below listed assistance, and upon the request of the Community, Responsible Party
       will assist Resident or Resident's Representative, as necessary by:

               a. Participating with the Community's staff in evaluating Resident's needs and in
                  planning care.

               b. Maintaining Resident's welfare and fulfilling Resident's obligations under the
                  Residency Agreement.

               c. Relocating Resident following termination of the Residency Agreement.

               d. Transferring Resident to a hospital, nursing home, or other Community
                  in the event that Resident requires care that the Community does not
                  offer.

               e. Removing Resident's personal property from Apartment when Resident
                  leaves.


                                             Page 1 of 3
  Case 19-40262-bem   Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52      Desc Main
                                Document      Page 35 of 65

            f. Making necessary arrangements for funeral services and burial in the event
                of death.

            2. Transfer Resident to New Setting. Upon determination by the General
            Manager or health care provider that the Resident needs services beyond those
            the Community is licensed to provide, the Resident or Responsible Party shall be
            notified in writing that the Resident or Responsible Party must make arrangements
            for transfer to a care setting that has services needed by the Resident.
            3. Financial Responsibility. If Resident fails to make payments to the Community
            under the Residency Agreement, Responsible Party agrees to pay the Community,
            using Responsible Party's own finances and assets if necessary, such payments
            and cost of pursuing payment within thirty (30) days of receiving written notice of
            non-payment. The Responsible Party's financial obligations to the Community shall
            not expire upon death or incapacity of the Resident.

            4. Review of Residency Agreement. Responsible Party acknowledges that he/she
            has received and reviewed a copy of the Residency Agreement and its Exhibits .
            Further, Responsible Party acknowledges that he/she understands the terms of
            the Residency Agreement and its Exhibits and has had an opportunity to ask any
            questions he/she may have and an opportunity to consult with an attorney
            regarding the terms of the Residency Agreement and its Exhibits prior to signing
            the Residency Agreement and its Exhibits.
SEND NOTICES TO RESPONSIBLE PARTY AT:

Address


     ____________________________________________


     _____________________________________________


Phone No.


     _____________________________________________




                      (THIS SPACE INTENTIONALLY LEFT BLANK]




                                         Page 2 of 3
  Case 19-40262-bem      Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52     Desc Main
                                   Document      Page 36 of 65

                     ACKNOWLEDGEMENT OF RECEIPT OF EXHIBIT D
                          RESPONSIBLE PARTY AGREEMENT


BY THEIR SIGNATURES, the Resident or Resident's Representative, the Responsible Party, and
the Community ("Parties") have executed this Responsible Party Agreement to be
effective this ______ day of ______________________ , 20 _____ and acknowledge that
they each have read, understand, and agree to be bound by all of the terms and conditions
of the Residency Agreement, including any terms and conditions contained in this
Responsible Party Agreement, including any terms and conditions contained in this
Responsible Party Agreement and any other Exhibits and Addendums to the Residency
Agreement.

RESIDENT/RESIDENT'S
REPRESENTATIVE                                  RESPONSIBLE PARTY


Date                                            Date


Printed Name                                    Printed Name


Signature of Resident/Resident's                Signature of Responsible Party in his/her
Representative*                                 Individual Capacity

*Resident's Representative understands
and agrees that by signing this Residency
Agreement he/she is signing in both a
representative and individual capacity.


COMMUNITY REPRESENTATIVE:
Printed Name                                   Date




Signature of Community Representative **

**This individual is authorized to sign this Agreement and/or Exhibit on behalf of the Community as
defined on page 1 of the Residency Agreement.




                                             Page 3 of 3
     Case 19-40262-bem      Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52        Desc Main
                                      Document      Page 37 of 65

                                    EXHIBIT E
                 RULES AND PROCEDURES FOR PRIVATE DUTY PERSONNEL
                              AND PROXY CAREGIVERS

         Private Duty Personnel ("PDP") includes helpers, private aides, sitters, companions, etc.
Proxy Caregivers are those unlicensed persons hired by the Resident to perform Health
Maintenance Activities on behalf of the Resident. All PDP and Proxy Caregivers must comply with
all the laws and regulations of the state of Georgia, including, but not limited to, those concerning
Personal Care Homes. All PDP must comply with the rules of the Community while providing
services to residents at the Community. Failure to comply may result in PDP being expelled from
the Community premises.

A. General Requirements for PDPs and Proxy Caregivers (together "Aides")

         1. All Aides must meet the same basic test criteria that are required for employment of
            Community staff. If the Aides is employed by the Resident, his/her family, or the
            Responsible Party, the Community can perform the tests below at the Resident, family,
            or Responsible Party's expense.

            a.      Evidence of a TB Skin Test and written assurances that the Aides is free of
                    signs and symptoms of infectious skin lesions and diseases that are capable of
                    transmission to residents through normal staff- resident contact must be
                    provided to the Community.
            b.      A background investigation.
            c.      A check of the Nurse Aide Registry.
            d.      A drug test with a negative result.

        2. If the Aides does not have proof of liability insurance or proof of Worker's Compensation
              insurance, then the Resident or the Responsible Party will be required to maintain
              adequate liability insurance to cover the Aides, and may be required to provide a current
              Certificate of Insurance to the Community.

        3. If there are unacceptable responses to any of these items, the Aides will not be allowed
             to provide services at the Community.

B.      Additional Requirements for Proxy Caregivers

         1. All Proxy Caregivers must abide by the rules for Proxy Caregivers set forth at 111-8-
            100 et seq.

         2. The Proxy Caregiver must be familiar with Community emergency evacuation routes.

         3. The Proxy Caregiver must have documentation reflecting compliance with the provisions of the
            Rules for Proxy Caregivers, Chapter 111-8-100.

         4. The Proxy Caregiver must maintain documentation of the performance of health maintenance
            activities, which complies with the Rules for Proxy Caregivers. The documentation must be
            provided to the Community to maintain in the Resident's chart.



                                                Page 1 of 4
  Case 19-40262-bem        Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52   Desc Main
                                     Document      Page 38 of 65

C. General Policies

       1. Aides must provide Residents with quality care and be kind, respectful, and friendly
          to the residents, their visitors, and staff members, etc.
       2. Aides must follow the rules and policies of the Community in the performance of their
          duties.
       3. All Aides are independent contractors and are not employees of the Community.
       4. The Community reserves the right to prohibit any Aide from Community property with
          or without cause.

D. Entering and Exiting the Community

       1. Do not report for duty at the Community if you have a communicable/contagious
          disease.
       2. Enter and exit the Community by the front lobby entrance only.
       3. Sign in and out at the front door when entering or departing the Community.
       4. Leave Community premises when not on duty with the assigned Resident.
       5. Observe all posted speed limits and traffic regulations.

E. Communicating with Community Staff

       1. Aides are expected to devote full time to the Resident. Visiting with other residents,
          employees or other Aides is prohibited. No lingering at nurse's station, in hallways,
          dining room or away from their Aides posts.
       2. Do not discuss Resident's condition, situation, diagnosis with anyone while on or off
          duty due to resident confidentiality. Any inquiries should be referred to the General
          Manager.
       3. Aides should contact Department Managers to obtain services from another
          department for their Resident.
       4. You must notify the Unit Coordinator or the On Call Nurse if you are leaving the
          resident alone for any reason.
       5. Report any unusual behavior, symptoms, skin tears, bruises, falls, complaints, or
          problems from the Resident or Resident's family to the General Manager, Unit
          Coordinator, or the On Call Nurse when they occur.
       6. Maintain the Resident Care Log while on duty. When shift ends, turn log in to nurses'
          station.
       7. No one but the Community staff is allowed in the kitchen. If you need anything from
          the kitchen, for your Resident, ask a Community staff member to obtain it for you. The
          possibility of cross-contamination and the spread of infection are greater with each
          person that enters the kitchen area.
       8. Aides should identify themselves to any Community staff member when asked.
       9. If you have any problems with any Community staff member, do not argue with them.
          Instead, discuss the situation with the General Manager or Unit Coordinator who will
          investigate the circumstance.

F. Prohibited Activities

       1. Do not go into the Apartments of other residents.
       2. Do not discuss your personal problems with the residents.
       3. No personal visits from children, family members or friends are permitted.


                                              Page 2 of 4
  Case 19-40262-bem      Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52       Desc Main
                                   Document      Page 39 of 65

        4. The Community is a smoke-free facility; you may smoke on your break at the
           outside designated area.
        5. Solicitation, for any purpose, is not permitted on Community property.
        6. No sleeping on duty. It is unprofessional and is not in the best interests of the
           Resident.
        7. Personal calls are not permitted during duty hours. A personal cell phone may be
           used to make personal calls during your break or at mealtime. Do not make personal
           telephone calls from the Resident's Apartment or nurses' station at any time.

G. Aide Meals

        1. Aides must eat their meals in the Resident's Apartment, patio, or employee lounge.
           Aides may never eat meals at Resident's table in the dining room.
        2. Aides must never eat anything from a resident's tray.
        3. Meal tickets are available from the front office. If a meal is desired, contact the
           Department Manager before 10:00 am for lunch, and 3:30 pm for dinner. Any Aides'
           meals to be charged to Resident's account must be done by the Resident or
           Responsible Party.

H. Attire

        1. Aides must use good taste and judgment in dressing in neat, appropriate and
           professional attire. Clothes should be neat, clean and well pressed. Uniforms will be
           colors (not white) consisting of scrubs, dress, skirt/blouse or pant suit. No jeans,
           shorts, short skirts, halter tops, or tee shirts permitted.
        2. Oversized purses, packages, packs and/or bags are not allowed and subject to search
           by security.
        3. Aides must wear identification badges where name is visible at all times.

I. Indemnity

        1. The Community is not responsible for damage or losses due to theft while your vehicle
           is parked on the premises.
        2. You agree to indemnify and hold the Community, its employees, and owners harmless
           from any and all liability and loss arising from your acts or omissions while you are at
           the Community.
I agree to comply with the above rules and regulations regarding Private Duty Personnel.




_____________________________                   __________________________________
Private Duty Personnel                           Date



                                             Page 3 of 4
  Case 19-40262-bem      Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52      Desc Main
                                   Document      Page 40 of 65


  ACKNOWLEDGEMENT OF RECEIPT OF EXHIBIT E RULES AND PROCEDURES
           FOR PRIVATE DUTY PERSONNEL AND PROXY CAREGIVERS




RESIDENT/RESIDENT'S
REPRESENTATIVE                                  RESPONSIBLE PARTY


Date                                             Date


Printed Name                                    Printed Name


Signature of Resident/Resident's                Signature of Responsible Party in his/her
Representative*                                 Individual Capacity

*Resident's Representative understands
and agrees that by signing this Residency
Agreement he/she is signing in both a
representative and individual capacity.


COMMUNITY REPRESENTATIVE:
Printed Name                                    Date




Signature of Community Representative**

**This individual is authorized to sign this Agreement and/or Exhibit on behalf of the Community as
defined on page 1 of the Residency Agreement.




                                            Page 4 of 4
  Case 19-40262-bem       Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52      Desc Main
                                    Document      Page 41 of 65
                                             EXHIBIT F
                                        SMOKING POLICY

       Smoking will not be permitted on the community campus. Failure to comply with the
Community smoking policy may result in termination of residency. If you smoke and damage is
caused by your smoking, then you agree to fully pay for any and all property damages caused by
such smoking, and you agree to hold harmless and indemnify the Community for any personal
injuries to you or any other person caused by such smoking, even if such property damages or
personal injuries are allegedly caused by the active or passive negligence of the Community, its
employees, officers or agents.


                      ACKNOWLEDGEMENT OF RECEIPT OF EXHIBIT F
                                SMOKING POLICY

RESIDENT/RESIDENT'S
REPRESENTATIVE                                  RESPONSIBLE PARTY


Date                                            Date


Printed Name                                    Printed Name


Signature of Resident/Resident's                Signature of Responsible Party in his/her
Representative*                                 Individual Capacity

*Resident's Representative understands
and agrees that by signing this Residency
Agreement he/she is signing in both a
representative and individual capacity.


COMMUNITY REPRESENTATIVE:



Printed Name                                    Date


Signature of Community Representative**

**This individual is authorized to sign this Agreement and/or Exhibit on behalf of the Community as
defined on page 1 of the Residency Agreement.




                                             Page 1 of 1
  Case 19-40262-bem        Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52            Desc Main
                                     Document      Page 42 of 65

                                        EXHIBIT G
                           MOTORIZED VEHICLE POLICY AND WAIVER

         The Resident and the Community agree that the Resident shall be entitled to use an electric
wheelchair, motorized cart, or similar device (a "Motorized Vehicle") in the Community so long as this
Agreement remains in force upon the following terms. The Motorized Vehicle Policy is designed to protect
residents and staff.

A. Permit Requirement

        1.   Any resident who wishes to operate a Motorized Vehicle at the Community must first apply
             for, and receive, a permit from the Community (a "Permit").

        2.   In order to receive a Permit, the Resident must obtain and submit to the General Manager a
             written statement by a physician indicating that the resident's use of a Motorized Vehicle is a
             medical necessity.

        3.   The Community shall administer an initial operating test to the Resident prior to issuing the
             Permit. Additional operating tests shall be administered if in the Community's opinion such
             tests are deemed necessary. The Community may, at any time, revoke or restrict a Resident's
             Permit if the Resident fails to follow or becomes incapable of following the Motorized Vehicle
             Policy.

        4.   Residents requesting any reasonable accommodation in the Community's Motorized Vehicle
             Policy shall submit a written request to the General Manager.

B. Driving and Parking

        1.   The Residents shall operate the Motorized Vehicle in a conservative and safe manner to avoid
             causing any personal injury or property damage, taking special precautions near doorways,
             at corners, when approaching pedestrians, when backing up, and in other situations that
             present an additional risk of injury or alarm to others in the vicinity. The Resident must be
             particularly careful to avoid persons who are entering or leaving their suites.

        2.   Pedestrians shall always have the right of way over Motorized Vehicles, whether
             indoors or outdoors.

        3.   No Motorized Vehicle shall be operated at the Community at a speed that exceeds a normal
             walking pace, estimated at 2 miles per hour. When going around corners, Motorized Vehicles
             should be driven at one half of that speed.

        4.   The Motorized Vehicle should be driven in the center of the hallway. The Resident must stop
             at hallway intersections, look both ways, and make sure it is clear before slowly proceeding
             through the intersection.




                                                 Page 1 of 3
  Case 19-40262-bem       Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52       Desc Main
                                    Document      Page 43 of 65

       5. Motorized Vehicles shall not be operated in, and can be permanently excluded from,
          certain areas of the Community at times when, in the judgment of the Community, the
          presence or operation of a Motorized Vehicle presents a danger of injury to other
          residents, visitors, or staff [e.g., crowded areas, certain elevators, parts of dining
          rooms, confined or uneven areas]. The Community shall designate any such areas
          and/or times in writing.

       6. If a Resident is not allowed to use a Motorized Vehicle in a particular area or at a
          particular time, the Resident shall park the Motorized Vehicle in the nearest area
          designated by the Community as suitable for parking such Motorized Vehicles, and
          transfer to a chair, walker, wheelchair, or other equipment or furnishing; if the Resident
          needs assistance in transferring, Staff will assist subject to reasonable prior notice and
          availability.

       7. Motorized Vehicles shall be parked only in designated areas and shall neither block
          the ingress or egress of any person, nor be operated or stopped in any place or position
          that creates a trip hazard to any person.

       8. The Motorized Vehicle must not be left unattended near any entrances, exits or
          intersections. When the Resident retires to his/her Apartment, he/she must also bring
          the Motorized Vehicle inside.

C. Liability and Waiver

       1. While not required, the Community recommends that the Resident obtain general
          liability insurance covering the operation of the Motorized Vehicle, as the Resident is
          responsible and liable for any and all damage and injuries resulting from the Resident's
          operation of the Motorized Vehicle. Without such insurance, Resident may be
          personally liable for substantial amounts of money plus attorneys' fees.

       2. Personal Injury and Property Damage Waiver and Release of Liability. In
          consideration of the opportunity afforded to the Resident by the Community to operate
          a Motorized Vehicle, the Resident hereby assumes all liability and voluntarily release
          the Community owner and/or manager, its members, officers, directors, agents,
          employees and representatives, from any and all claims of any kind that the Resident
          may have against any or all of them for injury, death or damage to my property, arising
          out of or related to the operation of said Motorized Vehicle, and release them from such
          claims, including claims that may arise from the active or passive negligence of the
          Community owner and/or manager, its members, officers, directors, agents, employees
          and representatives. This waiver and release shall be binding upon the Resident's
          heirs, beneficiaries and personal representatives.




                                             Page 2 of 3
   Case 19-40262-bem           Doc 108        Filed 07/02/19 Entered 07/02/19 17:42:52     Desc Main
                                            Document      Page 44 of 65

                          ACKNOWLEDGEMENT OF RECEIPT OF EXHIBIT G
                            MOTORIZED VEHICLE POLICY AND WAIVER


     I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS DOCUMENT AND FULLY
UNDERSTAND AND AGREE TO ITS TERMS. I UNDERSTAND THAT BY SIGNING THIS
DOCUMENT, I AM VOLUNTARILY AND KNOWINGLY GIVING UP LEGAL REMEDIES THAT
MIGHT OTHERWISE BE AVAILABLE TO ME.


RESIDENT/RESIDENT'S
REPRESENTATIVE                                           RESPONSIBLE PARTY


Date                                                     Date


Printed Name                                             Printed Name


Signature of Resident/Resident's                         Signature of Responsible Party in his/her
Representative*                                          Individual Capacity

*Resident's Representative understands
and agrees that by signing this Residency
Agreement he/she is signing in both a
representative and individual capacity.


COMMUNITY REPRESENTATIVE:


________________________________                        __________________________________
Printed Name                                             Date


_________________________________
Signature of Community Representative**

**This individual is authorized to sign this Agreement and/or Exhibit on behalf of the Community as
defined on page 1 of the Residency Agreement.




                                                     Page 3 of 3
   Case 19-40262-bem           Doc 108        Filed 07/02/19 Entered 07/02/19 17:42:52    Desc Main
                                            Document      Page 45 of 65
                                           EXHIBIT H
                                 PHOTOGRAPHY/MARKETING MATERIAL


        Please indicate below whether you agree to allow the Community to take
photographs of you and to use such photographs for identification in your medical records
and/or in the Community's marketing material.


       Medical Record Identification:           I agree________. I do not agree__________.


       Marketing Materials:                     I agree________. I do not agree__________.


                            ACKNOWLEDGEMENT OF RECEIPT OF EXHIBIT H
                               PHOTOGRAPHY/MARKETING MATERIAL
RESIDENT/RESIDENT'S
REPRESENTATIVE                                          RESPONSIBLE PARTY


Date                                                    Date


Printed Name                                            Printed Name



_________________________________                       __________________________________
Signature of Resident/Resident's                        Signature of Responsible Party in his/her
Representative*                                         Individual Capacity

*Resident's Representative understands
and agrees that by signing this Residency
Agreement he/she is signing in both a
representative and individual capacity.



COMMUNITY REPRESENTATIVE:

________________________________                        ___________________________________
Printed Name                                            Date

_________________________________
Signature of Community Representative**

**This individual is authorized to sign this Agreement and/or Exhibit on behalf of the Community as
defined on page 1 of the Residency Agreement.




                                                     Page 1 of 1
  Case 19-40262-bem       Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52     Desc Main
                                    Document      Page 46 of 65

                                      EXHIBIT I
                          COMMUNITY OUTING LIABILITY RELEASE

         A.     WAIVER AND RELEASE. During the Resident's stay at the Community there may
 be occasions where the Resident leaves the Community. For example, the Resident may leave
 the community with a friend or family member or the Resident may leave the Community on a
 planned Community outing. The Resident, Resident's Representative, Responsible Party, and
 any other person signing this Waiver and Release personally or on behalf of the Resident (the
 " Releasors" ) hereby agree that the Community, its officers, employees, managers or agents
 (the "Releasees") shall not be liable or responsible in any way for any loss, injury, death, or
 other damage to the Resident, or be subject to any claim or demand for such loss, injury, death,
 or damage, whatsoever, including, without limitation, those damages from acts of passive
 or active negligence on the part of the Releasees which occurs any time the Resident is
 away from the Community for any reason, including participating in a planned Community
 outing, whether the loss, injury, death or other damage occurs while the Resident is still on the
 Community property or has left the property. The Releasors do hereby expressly forever release
 and discharge the Releasees from all such claims, demands, and causes of action for any
 losses, injuries, death, or damages. The Resident assumes full risk for any loss, injury, death,
 or damage which may occur while Resident is away from the Community for any reason,
 including any time the Resident is participating in a planned Community outing, whether the
 Resident has left the Community property or not. This Waiver and Release shall remain in full
 force and effect during the entire length of the Resident's stays at the Community and shall
 cover any time the Resident leaves the Community for any reason, including any time the
 Resident is participating in a planned Community outing, whether the Resident has left the
 Community property or not.

       The Releasors further expressly agree that the foregoing Waiver and Release is
intended to be as broad and inclusive as is permitted by the law of the State in which the
Community is located. Further, if any portion of this Waiver and Release is held invalid and
unenforceable for any reason, it is agreed that the balance shall continue in full legal force
and effect. If it is determined that any of the Releasees is sub ject to a claim or demand for
any loss, injury, death, or damage described herein, then such claim or demand shall be
governed under the terms of the Voluntary Binding Arbitration Agreement to the extent it is
executed.

        B.    ACKNOWLEDGEMENT. The Releasors hereby acknowledge that he, she, or they
 have carefully read the contents of this Waiver and Release and fully understand and agree to
 the terms and conditions of this Waiver and Release. The Releasors further understand that
 other Communities may not require Releasors to sign a Community Outing Liability Release
 and that the Resident has the right to choose to live in such other personal care homes.



                        [THIS SPACE INTENTIONALLY LEFT BLANK]



                                             Page 1 of 2
  Case 19-40262-bem      Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52     Desc Main
                                   Document      Page 47 of 65


                     ACKNOWLEDGEMENT OF RECEIPT OF EXHIBIT I
                        COMMUNITY OUTING LIABILITY RELEASE



RESIDENT/RESIDENT'S
REPRESENTATIVE                                  RESPONSIBLE PARTY


Date                                            Date


Printed Name                                    Printed Name


Signature of Resident/Resident's                Signature of Responsible Party in his/her
Representative*                                 Individual Capacity

*Resident's Representative understands
and agrees that by signing this Residency
Agreement he/she is signing in both a
representative and individual capacity.


COMMUNITY REPRESENTATIVE:

__________________________________              _________________________________
Printed Name                                    Date


__________________________________
Signature of Community Representative**



**This individual is authorized to sign this Agreement and/or Exhibit on behalf of the Community as
defined on page 1 of the Residency Agreement.




                                            Page 2 of 2
  Case 19-40262-bem        Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52     Desc Main
                                     Document      Page 48 of 65
                                        EXHIBIT J
                              BENEFICIARY DESIGNATION FORM

        I designate the following beneficiary(ies) in the event of my death or incapacitation. My
beneficiary(ies) are authorized to receive all of my personal belongings, Resident Trust Funds, and
refunds, in the event of my death or incapacitation.


 Primary Beneficiary:
                             Print Name                        Relationship


                             Primary Beneficiary's Address

 Contingent Beneficiary:
                             Print Name                        Relationship


                             Contingent Beneficiary's Address

 RESIDENT/RESIDENT'S
 REPRESENTATIVE                                    RESPONSIBLE PARTY



Date                                              Date


Printed Name                                      Printed Name


Signature of Resident/Resident's                 Signature of Responsible Party in his/her
Representative*                                  Individual Capacity

*Resident's Representative understands
and agrees that by signing this Residency
Agreement he/she is signing in both a
representative and individual capacity.
COMMUNITY REPRESENTATIVE:



Printed Name                                     Date



Signature of Community Representative**

**This individual is authorized to sign this Agreement and/or Exhibit on behalf of the Community as
defined on page 1 of the Residency Agreement.


                                               Page 1 of 1
Case 19-40262-bem    Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52          Desc Main
                               Document      Page 49 of 65



                                      EXHIBIT K
                                   RESIDENT RIGHTS

      Georgia Department of Community Health
      111-8-62-.25 Residents' Rights.

      (1) The home must operate in a manner that respects the personal dignity of
      the residents and the human rights of the residents, which rights cannot be
      waived, except as provided in these rules by the resident or the resident's
      representative or legal surrogate.

            (a) Each resident must receive care, and services which must be
            adequate, appropriate, and in compliance with applicable federal and
            state law and regulations.

            (b) The home, its agents or employees, must not punish or harass the
            resident, because of the resident's efforts to enforce his or her rights.

            (c) Each resident must have the right to:

                    1. Exercise the constitutional rights guaranteed to citizens of
                    this state and this country including, but not limited to, the right
                    to vote.

                    2. Choose activities and schedules consistent with the
                    resident's interests and assessments.

                    3. Interact with members of the community both inside and
                    outside the home and to participate fully in the life of the
                    community.

                    4. Make choices about aspects of his or her life in the home that
                    are significant to the resident.

            (d) Each resident must have the right to enjoy privacy in his or her
            room; home personnel and others must respect this right by knocking
            on the door before entering the resident's room.

            (e) Each resident must have the right to associate and communicate
            freely and privately with persons and groups of the resident's choice
            without being censored by staff.

            (f) Each resident must be treated with dignity, kindness, consideration
            and respect and be given privacy in the provision of personal care.
            Each resident must be accorded privacy and freedom for the use of
            bathrooms at all hours.




                                              Page 1 of 5
Case 19-40262-bem   Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52         Desc Main
                              Document      Page 50 of 65



            (g) No religious or spiritual belief or practice may be imposed upon any
            resident. Residents must be free to practice their religious beliefs as
            they choose. Each resident must have the right to participate in social,
            religious, and community activities that do not interfere with the rights
            of other residents.

            (h) Each resident has the right to be free from mental, verbal, sexual
            and physical abuse, neglect and exploitation. Each resident has the
            right to be free from actual or threatened physical or chemical restraints
            and the right to be free from isolation, corporal or unusual punishment
            and interference with the daily functions of living, such as eating or
            sleeping.

            (i) Each resident has the right to use, keep and control his or her own
            personal property and possessions in the immediate living quarters,
            except to the extent a resident's use of his or her property would
            interfere with the safety or health of other residents. Each resident has
            the right to reasonable safeguards for the protection and security of his
            or her personal property and possessions brought into the home.

            (j) Each resident's mail must be delivered unopened to the resident on
            the day it is delivered to the home. Each resident's outgoing
            correspondence may not be opened or tampered with prior to being
            mailed or otherwise delivered.

            (k) Each resident must have access to a telephone and the right to
            have a private telephone, at the resident's own expense. Telephones
            must be placed in areas to insure privacy without denying accessibility.

            (l) Each home must permit immediate access to residents by others
            who are visiting with the consent of the resident. Residents have the
            right to have visitors at mutually agreed upon hours. Once the hours
            are agreed upon, no prior notice is necessary. Each resident has the
            right to refuse to see visitors or terminate any visit.

            (m) Each resident has the right to manage his or her own financial
            affairs, including the right to keep and spend his or her own money
            unless that resident has been adjudicated incompetent by a court of
            competent jurisdiction. Each resident has the right to be free from
            coercion to assign or transfer to the home money, valuables, benefits,
            property or anything of value other than payment for services rendered
            by the home.

            (n) Each resident has the right to a personal needs allowance for the
            free use of the resident in the amount of twenty dollars per week to be
            distributed by the administrator, on-site manager, or a responsible staff
            person in the home unless waived by the resident. The following
            conditions must be met regarding the personal needs allowance:

                                            Page 2 of 5
Case 19-40262-bem    Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52         Desc Main
                               Document      Page 51 of 65



                    1. The personal needs allowance must be included as a charge
                    for services to each resident's account which a resident or a
                    resident's representative or legal surrogate, if any, may waive
                    by signing a written waiver upon admission or anytime
                    thereafter. No allowance charge may be assessed where a
                    resident or a resident's representative or legal surrogate, if any,
                    has signed a written waiver of the personal needs allowance.
                    Such a waiver must be kept in a resident's file.

                    2. Where no waiver has been signed, the personal needs
                    allowance must be tendered to each resident, in cash, on the
                    same day each week.

                    3. The personal needs allowance must not be intended or
                    needed for purchasing necessary goods such as toilet paper
                    and light bulbs which the home ordinarily supplies, and must in
                    no way relieve the home of the obligation to insure that such
                    necessary goods are available to the resident.

            (o) Each resident has the right to receive or reject medical care, dental
            care, or other services except as required by law or regulations.

            (p) Each resident has the right to choose and retain the services of a
            personal physician and any other health care professional or service.
            No home is permitted to interfere with the resident's right to receive
            from the resident's attending physician complete and current
            information concerning the resident's diagnosis, treatment and
            prognosis. Each resident and his or her representative or legal
            surrogate, if any, has the right to be fully informed about care and of
            any changes in that care and the right of access to all information in
            medical records retained in the home.

            (q) Each resident has the right to fully participate in the planning of his
            or her care. Case discussion, consultation and examination shall be
            confidential and conducted discreetly. A person who is not directly
            involved in the resident's care may be present when care is being
            rendered only if he or she has the resident's permission.

            (r) Each resident has the right to inspect his or her records on request.
            Each resident has the right to make a copy of all records pertaining to
            the resident. Each resident has the right to confidential treatment of
            personal information in the resident file.

            (s) Each resident who has not been committed to the home by court
            order or who does not have a representative or legal surrogate with
            specific written authority to admit, transfer or discharge, may discharge
            or transfer himself or herself upon notification to the home in
            conformance with the home's policies and procedures.

                                             Page 3 of 5
Case 19-40262-bem    Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52         Desc Main
                               Document      Page 52 of 65



             (t) Each resident has the right to access to the State Long-Term Care
             Ombudsman Program O.C.G.A. § 31-8-50et seq. and the name,
             address, and telephone number of the ombudsman must be posted in
             a common area of the home.

             (u) Residents have the right to form a Resident Council and have
             meetings in the home outside the presence of owners, management
             or staff members of the home.

             (v) Each resident has the right to file a complaint with the Department
             concerning care being provided in the home that violates these rules.
             The home must post the name of the Department and the address and
             telephone number where licensing complaints are received in the
             common area of the home.

      (2) Each resident must be provided, at the time of admission to the home,
      with a copy of the Resident's Bill of Rights, as provided in Rule 111-8-62-.25
      which must include provisions of protecting the personal and civil rights of
      each resident. In the event that a resident is unable to read the Resident's Bill
      of Rights the manager must take special steps to assure communication of
      its contents to the resident.

      (3) A personal care home must comply with the provisions of the "Remedies
      for Residents of Personal Care Homes Act" as outlined in O.C.G.A. § 31-8-
      131et seq.




                     [THIS SPACE INTENTIONALLY LEFT BLANK]




                                          Page 4 of 5
Case 19-40262-bem     Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52       Desc Main
                                Document      Page 53 of 65



                  ACKNOWLEDGEMENT OF RECEIPT OF EXHIBIT K
                            RESIDENT RIGHTS




      I, the undersigned, do hereby state that I have received a copy of the
 Resident Rights for the State of Georgia.


 RESIDENT/RESIDENT'S
 REPRESENTATIVE                                   RESPONSIBLE PARTY


 Date                                             Date


 Printed Name                                     Printed Name


 Signature of Resident/Resident's                 Signature of Responsible Party in his/her
 Representative*                                  Individual Capacity

 *Resident's Representative understands
 and agrees that by signing this Residency
 Agreement he/she is signing in both a
 representative and individual capacity.


 COMMUNITY REPRESENTATIVE:

__________________________________                _________________________________
Printed Name                                      Date


__________________________________
Signature of Community Representative**

**This individual is authorized to sign this Agreement and/or Exhibit on behalf of the Community
as defined on page 1 of the Residency Agreement.




                                             Page 5 of 5
     Case 19-40262-bem      Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52        Desc Main
                                      Document      Page 54 of 65

                                    EXHIBIT L
             CRITERIA FOR ADMISSION TO AND CONTINUED RESIDENCY AT A
                              PERSONAL CARE HOME

A.      An individual must meet all of the following minimum criteria in order to be
        admitted to a Personal Care Home:

        (a) Be at least 18 years of age.
        (b) The home is permitted to admit and retain only ambulatory residents who are capable
        of self-preservation with minimal assistance, i.e. staff may assist the resident in transferring
        from a sitting or reclining position and provide verbal directions to residents who are able
        to self-propel to the nearest exit.
        (c) The home must not admit or retain persons who require the use of physical or chemical
        restraints, isolation, or confinement for behavioral control.
        (d) No home is permitted to admit residents who either require continuous medical services
        or continuous nursing care and treatment.
        (e) Medical, nursing, health or therapeutic services required on a periodic basis, or for short-
term illness, must not be provided as services of the home. When such services are required,
they must be purchased by the resident or the resident's representative or legal surrogate, if any,
from appropriately licensed providers managed independently from the home. The home may
assist in arrangement for such services, but not provision of those services.
       If you or your Responsible Party become aware, at any time, that you do not meet
the criteria listed above for admission to, or continued residency in, this Community, you
and your Responsible Party agree to promptly, and without any delay, notify the General
Manager in writing.




                                                Page 1 of 2
  Case 19-40262-bem       Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52     Desc Main
                                    Document      Page 55 of 65


ACKNOWLEDGEMENT OF RECEIPT OF EXHIBIT L CRITERIA FOR ADMISSION AND
               CONTINUED RESIDENCY AT A PERSONAL CARE HOME


RESIDENT/RESIDENT'S
REPRESENTATIVE                                  RESPONSIBLE PARTY


Date                                            Date


Printed Name                                    Printed Name


Signature of Resident/Resident's                Signature of Responsible Party in his/her
Representative*                                 Individual Capacity

*Resident's Representative understands
and agrees that by signing this Residency
Agreement he/she is signing in both a
representative and individual capacity.


COMMUNITY REPRESENTATIVE:

___________________________________             ____________________________________
Printed Name                                    Date


___________________________________
Signature of Community Representative**



**This individual is authorized to sign this Agreement and/or Exhibit on behalf of the Community as
defined on page 1 of the Residency Agreement.




                                             Page 2 of 2
  Case 19-40262-bem      Doc 108Filed 07/02/19 Entered 07/02/19 17:42:52 Desc Main
                              Document      Page 56 of 65
                                       EXHIBIT M
                  DO NOT RESUSCITATE ORDER & ADVANCED DIRECTIVES

      The admission, care and treatment of a resident at this Community is not conditioned upon
whether or not you have executed or waived a Do Not Resuscitate Order (DNRO).

       It is the policy of the Community to follow any legally executed directive provided to us,
including a Do Not Resuscitate Order (DNRO). All executed advance directives must be provided
to the community at the time of move in.

       If you have properly executed a DNRO, the Community must honor your wishes. In the
event you experience a cardiopulmonary arrest, Community Staff trained in cardiopulmonary
resuscitation (CPR), or a licensed health care provider present in the facility, may withhold CPR.
If you are receiving hospice services and experience cardiopulmonary arrest, Community Staff
must immediately contact hospice. Hospice procedures shall take precedence over those of the
Community.

         Under Georgia law, the Community shall not be subject to criminal prosecution or civil
liability, nor be considered to have engaged in negligent or unprofessional conduct, for following
the procedures set forth in this Exhibit, which involve withholding or withdrawing CPR pursuant to
a DNRO.

Please Initial:
                      As indicated below by my initials, the Community has been provided
                      with a copy of the following advanced directives:
                      __________       Power of Attorney (Health Care and/or Financial)
                      __________       Advance Directive for Healthcare
                      __________       Guardianship
                      __________       Do Not Resuscitate Order (DNRO)
                      __________       Other ____________________________________

                     I do not have advance directives to provide at this time. In the event that I
                     execute advance directives, I agree to immediately notify and provide a
                     copy of the advance directives to:
                                                                               at the Community.

                     This Community does not provide residents with a DNRO, but I have
                     been advised that I can obtain Do Not Resuscitate Order Form, if
                     desired, from:
                     http://aging.dhs.georgia.gov/sites/aping.georgia.gov/files/DNR -15.pdf

                     I have been given information on Health Care Advance Directives and have
                     been advised that I can obtain more information about Georgia's Advance
                     Directive at:
                     http://aging.dhs.georgia.gov/sites/aging.georgia.gov/files/GEORGINY020AD
                     VANCP/020DIRECTIVE%20FOR°/020HEALTH%2OCARE-2016.pdf




                                             Page 1 of 2
  Case 19-40262-bem            Doc 108
                                 Filed 07/02/19 Entered 07/02/19 17:42:52 Desc Main
                               Document      Page 57 of 65
                      ACKNOWLEDGEMENT OF RECEIPT OF EXHIBIT M
                  DO NOT RESUSCITATE ORDERS & ADVANCED DIRECTIVES


Your signature below acknowledges that you have been informed of the policies regarding
advance directives, DNRO Policy and Procedures and how to obtain further information, if
needed.

RESIDENT/RESIDENT'S
REPRESENTATIVE                                  RESPONSIBLE PARTY


Date                                            Date


Printed Name                                    Printed Name


Signature of Resident/Resident's                Signature of Responsible Party in his/her
Representative*                                 Individual Capacity

*Resident's Representative understands
and agrees that by signing this Residency
Agreement he/she is signing in both a
representative and individual capacity.




COMMUNITY REPRESENTATIVE:

__________________________________              _____________________________________
Printed Name                                    Date

__________________________________
Signature of Community Representative**

**This individual is authorized to sign this Agreement and/or Exhibit on behalf of the Community as
defined on page 1 of the Residency Agreement.




                                            Page 2 of 2
 Case 19-40262-bem        Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52             Desc Main
                                    Document      Page 58 of 65

                                  EXHIBIT N
           ADDITIONAL RULES AND PROCEDURES FOR PROXY CAREGIVERS


    In addition to those requirements set forth in Exhibit E, Proxy Caregivers designated by
     Residents to assist with Health Maintenance Activities must comply with the following
                                         requirements:

      1. All Proxy Caregivers must abide by the rules for Proxy Caregivers set forth at 111-8-
         100 et seq.

      2. The Proxy Caregiver must be familiar with Community emergency evacuation routes.

      3. The Proxy Caregiver shall only be allowed to perform health maintenance activities for individuals
         with disabilities who are being served by the Community provided that the individual with a
         disability or legally authorized representative has executed a written informed consent.

      4. Proxy Caregivers shall only be allowed to provide the following Health Maintenance Activities:

      5. The Resident's Written Plan of Care must specify the Health Maintenance Activities to
         be performed, the frequency of training and evaluation for the proxy caregiver and the
         kinds of changes in the written plan of care that would necessitate additional training for
         the Proxy Caregiver.

      6. If the Proxy Caregiver observes a change in the condition of the individual with a disability which
         may require evaluation/treatment by a licensed healthcare professional, or there is a change
         in the care being provided by the Community that might impact the performance of health
         maintenance activities, the Proxy Caregiver must notify the Community Director of Nursing of
         the change within 24 hours and report the change in the Resident's record.

      7. The Proxy Caregiver must have documentation reflecting compliance with the provisions of the
         Rules for Proxy Caregivers, Chapter 111-8-100.

      8. The Proxy Caregiver must maintain documentation of the performance of health maintenance
         activities, which complies with the Rules for Proxy Caregivers. The documentation must be
         provided to the Community to maintain in the Resident's chart.

      9. The Proxy Caregiver must provide documentation signed by a licensed healthcare
         professional which reflects that the Proxy Caregiver has been determined to have the
         knowledge and skills necessary to perform safely the required health maintenance
         activities for the individual resident.

I agree to comply with the above rules and regulations regarding Proxy Caregivers.




Proxy Caregiver                                     Date


                                                Page 1 of 2
  Case 19-40262-bem      Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52      Desc Main
                                   Document      Page 59 of 65

   ACKNOWLEDGEMENT OF RECEIPT OF EXHIBIT N ADDITIONAL RULES AND
              PROCEDURES FOR PROXY CAREGIVERS




RESIDENT/RESIDENT'S
REPRESENTATIVE                                  RESPONSIBLE PARTY


Date                                             Date


Printed Name                                    Printed Name


Signature of Resident/Resident's                Signature of Responsible Party in his/her
Representative*                                 Individual Capacity

*Resident's Representative understands
and agrees that by signing this Residency
Agreement he/she is signing in both a
representative and individual capacity.


COMMUNITY REPRESENTATIVE:

__________________________________              ___________________________________
Printed Name                                    Date


__________________________________
Signature of Community Representative**

**This individual is authorized to sign this Agreement and/or Exhibit on behalf of the Community as
defined on page 1 of the Residency Agreement.




                                            Page 2 of 2
Case 19-40262-bem      Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52        Desc Main
                                 Document      Page 60 of 65



                                       EXHIBIT O
                                 GRIEVANCE PROCEDURE

 Each resident at the Community is encouraged and assisted, throughout his/her
 residency, to exercise the Resident's rights as a resident and citizen. To this end, a
 Resident and/or the resident's family may voice grievances and recommend changes in
 policies and services to the Community and/or outside representatives of their choice, free
 from restraint, interference, coercion, discrimination or reprisal.

 The Resident has a right to make an oral or written complaint to the General Manager who
 must respond within 5 business days. Upon receipt of a grievance, the General Manager
 will conduct an investigation of the issue. The General Manager will inform the Resident
 and/or Responsible Party of the result of the investigation and of the action taken to
 remedy any findings.

 Under no circumstances will the Resident who has a complaint be threatened by any type
 of reprisal or intimidation before, during, or after an investigation. Copies of all
 correspondence pertaining to the complaints will become part of the Community's
 permanent record.

 Should they feel it necessary, the Resident or another concerned person may contact the Long
 Term Care Ombudsman Program in the county where the Community is located. The Local
 Ombudsman may be contacted at 1-866-991-9988.

 If the problem is not resolved, the Resident may file a complaint with the Georgia Department
 of Community Health (DCH) at 404-657-5700.




                       [SIGNATURES REQUIRED ON NEXT PAGE]




                                           Page 1 of 2
Case 19-40262-bem      Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52       Desc Main
                                 Document      Page 61 of 65



                  ACKNOWLEDGEMENT OF RECEIPT OF EXHIBIT O
                          GRIEVANCE PROCEDURE


 RESIDENT/RESIDENT'S
 REPRESENTATIVE                                    RESPONSIBLE PARTY


 Date                                               Date


 Printed Name                                      Printed Name


 Signature of Resident/Resident's                  Signature of Responsible Party in his/her
 Representative*                                   Individual Capacity

 *Resident's Representative understands
 and agrees that by signing this Residency
 acknowledgment he/she is signing in both a
 representative and individual capacity.


 COMMUNITY REPRESENTATIVE:


 _________________________________                  ____________________________
 Printed Name                                       Date

 ________________________________
 Signature of Community Representative**

 **This individual is authorized to sign this Agreement and/or Exhibit on behalf of the
 Community as defined on page 1 of the Residency Agreement.




                                          Page 2 of 2
Case 19-40262-bem           Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52                   Desc Main
                                      Document      Page 62 of 65


                 ASPEN VILLAGE AT LOST MOUNTAIN ASSISTED LIVING, LLC
             d/b/a THE LODGE AT ASPEN VILLAGE RESIDENT/REPRESENTATIVE
                          OPTIONAL ARBITRATION AGREEMENT

                                    PLEASE READ CAREFULLY

 This Agreement is made between Aspen Village at Lost Mountain Assisted Living, LLC d/b/a The Lodge
 at Aspen Village ("Center" ) ,     its employees and agents,         and ___________________________
 ("Resident")    and/or    ______________________________             ("Resident's    Durable     Power     of
 Attorney"/"Resident's Legal Guardian" /"Resident's Responsible Party/Resident's Agent" collectively
 referred to in this Agreement as "Representative"), on behalf of the Resident and in his/her individual
 capacity.

 A. Consent to Arbitration

 It is further understood that in the event of any controversy or dispute between the parties (with the
 exception of disputes regarding nonpayment by Resident and/or Representatives for payment due to
 Center, involuntary discharges, and any claims that could be properly adjudicated as a small claim in the
 appropriate court, excluding appeals therefrom, unless all parties involved agree to arbitrate such
 proceedings) arising out of or relating to Center's Residency Agreement, or breach thereof, or relating to
 the provisions of care or services to Resident, including but not limited to any alleged tort, personal
 injury, negligence or other claim; or any federal or state statutory or regulatory claim of any kind; or
 whether or not there has been a violation of any right or rights granted under state law (collectively
 "Disputes"), and the parties are unable to resolve such through negotiation, then the parties agree that
 such Dispute(s) shall be resolved by binding arbitration

 B. Governing Law

 The Parties acknowledge that this Agreement evidences a transaction involving interstate commerce
 and, as a result, is governed by the Federal Arbitration Act (“FAA”). The arbitrator, and not any federal,
 state, or local court or agency, shall have exclusive authority to resolve any dispute relating to the
 interpretation, applicability, enforceability or formation of this Agreement including, but not limited to,
 any claim that all or any part of this Agreement is void or voidable.

 C. Mutuality and Survival

 It is the intention of the parties to this Agreement to bind not only themselves, but also their successors,
 assigns, heirs, personal representatives, guardians or any persons deriving their claims through or on
 behalf of Resident.

 D. Arbitration Administration

 [Judicial Arbitration and Mediation Services (“JAMS”) or the American Arbitration Association
 (“AAA”)] will administer this arbitration under its code of procedure. If [JAMS or AAA] is unable to
 administer the arbitration for any reason, then the [other between Judicial Arbitration and Mediation
 Services (“JAMS”) or the American Arbitration Association (“AAA”)] will administer the arbitration
Case 19-40262-bem            Doc 108      Filed 07/02/19 Entered 07/02/19 17:42:52                     Desc Main
                                        Document      Page 63 of 65


 under its code of procedure. If [JAMS or AAA] is unable to administer the arbitration for any reason,
 then the arbitration will be conducted in accordance with the FAA.



 E. Selection of Arbitrators
 The parties agree that only one (1) arbitrator is required to resolve any Dispute(s) and the arbitrator
 shall be selected from the chosen administrator’s list of panelists and agreed to by the parties.

 In the event the parties are unable to agree on a single (1) arbitrator, or if otherwise required by law, then
 a panel of three (3) is to be used (each party will select one (1) arbitrator from the chosen administrator’s
 list of panelists. The parties will then create a list of six arbitrators from the chosen administrator’s list of
 panelists, with each party choosing three arbitrators. The two arbitrators previously selected by the parties
 will then choose the third arbitrator from the list of six. All arbitrators will be neutral arbitrators and must
 disclose all conflicts of interest or bias and otherwise comply with the American Bar Association Code of
 Ethics for Arbitrators in Commercial Disputes.

 F. Venue

 The place of arbitration shall be in the County where Center is located, or, if that is not practical, then
 by consent of the parties.

 G. Waiver/Statute of Limitations

 A claim for arbitration shall be waived and forever barred if not timely filed in accordance with state
 law for the commencement of a civil action concerning the subject matter of the claim.

 H. Fees and Costs

 The arbitrator's compensation and administrative fees related to the arbitration shall initially be paid
 by Center. If the Center prevails, then the arbitrator may order that Resident/Representative reimburse
 Center for all or part of any compensation or administrative fees paid.

 If the parties cannot agree to a single arbitrator, then each party shall bear the costs of their selected
 arbitrator's compensation and administrative fees, and will pay half of the neutral's costs and fees.
 The panel may order the non-prevailing party to reimburse the prevailing party for all or part of any
 compensation or administrative fees paid.

 Each party shall be responsible for their own attorneys' fees.

 I. Final Judgment

 The arbitrator shall hear and decide the controversy, and the decision shall be binding on all parties,
 and may be entered as a final judgment by a court of competent jurisdiction.

 J. Severability

 In the event that any part of this Agreement is determined to be unenforceable, the remaining portions
 of the Agreement shall remain valid and shall be enforced by the parties.
Case 19-40262-bem          Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52                 Desc Main
                                     Document      Page 64 of 65




 K. Jury Waiver and Acknowledgments


 I understand and agree that I am giving up and waiving the right to a Jury trial,
 as well as any appeal from a decision or reward of damages.

 It is further understood by Resident/Representative that he or she is not required to use this Center for
 his/her healthcare needs, and that there are numerous other health care providers where Center is
 located that are qualified to provide such care. It is further understood that (1) this Agreement to
 Arbitrate is a separate and stand-alone contract from the Residency Agreement; (2) admission to the
 Center is in no way contingent upon Resident signing this Agreement; and (3) Resident has the right
 to seek legal counsel concerning this agreement.

 This Agreement shall remain in effect for all care rendered at Center. Resident/Representative shall
 have the right to opt out of this Agreement to arbitrate by providing written notice of its intention to
 do so to Center within thirty (30) days of the execution of the contract.



 ______________________________                                           ___________
 Resident/Representative Signature                                            Date


 _______________________________                                          ___________
  Print Name of Resident/Representative                                        Title


 ______________________________                                           ___________
 Authorized Agent of Center                                                    Date

 ______________________________                                           ___________
 Printed Name                                                                  Title
Case 19-40262-bem       Doc 108     Filed 07/02/19 Entered 07/02/19 17:42:52            Desc Main
                                  Document      Page 65 of 65




                       IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                     ROME DIVISION

  IN RE:
                                                       CHAPTER 11
  ASPEN VILLAGE AT LOST MOUNTAIN
  ASSISTED LIVING, LLC,                                CASE NO. 19-40262-BEM

           Debtor.

                                  CERTIFICATE OF SERVICE

        This is to certify that I have on this day electronically filed the foregoing Supplement to

 Disclosure Statement using the Bankruptcy Court’s Electronic Case Filing program, which sends

 a notice of and an accompanying link to this document to the following parties who have appeared

 in this case under the Bankruptcy Court’s Electronic Case Filing Program:

 - Francesca Macchiaverna: fmacchiaverna@huntermaclean.com; btees@huntermaclean.com;

 - Martin P. Ochs: martin.p.ochs@usdoj.gov.

        This 2nd day of July, 2019.


                                                     JONES & WALDEN, LLC

                                                     /s/ Leslie Pineyro
                                                     Leslie Pineyro
                                                     Georgia Bar No. 969800
                                                     21 Eighth Street, NE
                                                     Atlanta, Georgia 30309
                                                     (404) 564-9300
                                                     Attorneys for Debtors in Possession
                                                     lpineyro@joneswalden.com




                                                 7
